 


Exhibit 10.1


Execution Version


ASSET PURCHASE AGREEMENT
 

 
 
by and among
 
 
RONSON CONSUMER PRODUCTS CORPORATION,
RONSON CORPORATION OF CANADA, LTD.,
RONSON CORPORATION
collectively as the Selling Companies

 


 
and
 


 
ZIPPO MANUFACTURING COMPANY,
NOSNOR, INC.
collectively as the Purchasers
 


 


 


 
Dated as of October 5, 2009
 


 
 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT, dated as of October 5, 2009 (this “Agreement”),
by and among RONSON CONSUMER PRODUCTS CORPORATION, a New Jersey corporation (the
“Seller”), RONSON CORPORATION OF CANADA, LTD., an Ontario corporation (“Ronson
Canada”), and RONSON CORPORATION, a New Jersey corporation (“Ronson” and, along
with the Seller and Ronson Canada, collectively the “Selling Companies”), ZIPPO
MANUFACTURING COMPANY, a Pennsylvania corporation (the “Business Purchaser”),
and NOSNOR, INC., a Delaware corporation, (the “Real Property Purchaser” and,
along with the Business Purchaser, collectively the “Purchasers”), and, for
purposes of Section 7.12(c) only, LOUIS V. ARONSON II (“Aronson”).
 
WHEREAS, the Seller and Ronson Canada own, operate and lease certain assets that
are used or held for use in connection with or otherwise related to the
development, packaging and sale of consumer flame products and flame
accessories, including lighters, fuel, wicks, and other related products and
services, and such other business activities conducted by Seller and Ronson
Canada on or prior to the date hereof (the “Business”);
 
WHEREAS, the Seller and Ronson own certain Intellectual Property (as defined
herein) used or held for use in connection with or otherwise related to the
Business;
 
WHEREAS, the Selling Companies are deriving substantial benefits from the
transactions contemplated by this Agreement and, therefore, are willing to agree
to the non-competition covenants contained in this Agreement in order to induce
the Purchasers to consummate the transactions contemplated herein, and the
Selling Companies acknowledge that the Purchasers would not consummate the
transactions contemplated herein but for such agreements and covenants; and
 
WHEREAS, the Selling Companies wish to sell, convey, assign and otherwise
transfer to the Purchasers, and the Purchasers wish to purchase and obtain the
assignment from the Selling Companies of, all of the Transferred Assets (as
defined herein) and the Purchasers wish to assume the Assumed Liabilities (as
defined herein);
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and intending to be legally bound,
the parties hereto agree as follows:
 


 
 

--------------------------------------------------------------------------------

 


ARTICLE I

 
DEFINITIONS
 
Section 1.1         Definitions; Construction.
 
(a)           Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified in this Section 1.1(a), unless the context
clearly requires otherwise:
 
“Acquisition Proposal” means any proposal or offer with respect to, or a
transaction to effect, a merger, reorganization, share exchange, consolidation,
business combination, recapitalization, liquidation, dissolution, or similar
transaction involving any of the Seller or Ronson Canada or any purchase or sale
of all or any material portion of the assets or business of any of the Seller or
Ronson Canada (including any stock of any of their Subsidiaries) or any purchase
or sale of all or any material portion of the assets of Ronson related to the
Business outside of the Ordinary Course of Business.
 
“Adjusted Current Assets” means Current Assets reduced by Four Hundred
Seventy-Five Thousand Three Hundred  and 00/100 Dollars ($475,300.00).
 
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with, or the parents, spouse, lineal
descendants or beneficiaries of, such Person.  The term “control” (as used in
the terms “controlling,” “controlled by” or “under common control with”) means
holding the power to direct or cause the direction of the management and
policies of a Person, whether by ownership of equity securities, reserved
corporate power, Contract or otherwise.  Without limiting the foregoing, a
Person shall be deemed to control another Person which is not an individual if
the first Person directly or indirectly holds 50% or more of the outstanding
voting securities of the second Person.
 
“Aviation Agreement” means that certain Asset Purchase Agreement dated May 15,
2009, among Ronson Corporation and Ronson Aviation, Inc., as Seller, and
Hawthorne TTN Holdings, LLC, as Buyer.
 
“Aviation Mark” means the integrated name and mark “Ronson Aviation” for use in
conjunction with aviation related goods and/or services as provided in the
Aviation Agreement (the “Permitted Goods and Services”).  For the purpose of
clarity, the Aviation Mark shall not include any right to use the term “Ronson”
other than in conjunction with the term “Aviation” and in conjunction with the
Permitted Goods and Services.
 
“Board” means the Board of Directors of Ronson Corporation.
 


 
2

--------------------------------------------------------------------------------

 




 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by law or executive order to
close.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601 et seq. and all regulations
promulgated pursuant thereto.
 
“Code” means the Internal Revenue Code of 1986, as amended, including any
successor provisions and transition rules, whether or not codified.
 
“Consent” means any approval, consent, action, ratification, waiver or
authorization of any kind or nature.
 
“Contract” means any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, binding understanding, instrument, power of
attorney, note, option, warranty, purchase order, license, sublicense, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature.
 
“Copyrights” means, as they exist anywhere in the world, copyrights and mask
works, including all renewals and extensions thereof, copyright registrations
and applications for registration thereof, and non-registered copyrights.
 
“Current Assets” means the sum of Transferred Inventory (at book value excluding
obsolete, damaged, and unsalable goods or goods that cannot be sold in the
Ordinary Course of Business), Transferred Accounts Receivable after allowance
for uncollectible and doubtful accounts, Transferred Pre-Paid Expenses at book
value, and Insurance Proceeds, as of the Closing Date.
 
“Disclosure Memorandum” means the disclosure memorandum delivered by the Selling
Companies to Purchasers concurrently with the execution and delivery of this
Agreement.
 
“Dollar General Agreement” means that certain Dollar General Front-End Fixture
Program Placement Agreement effective August 1, 2009, pursuant to which the
Business Purchaser will pay or has paid $338,080.00 in Placement Fees to Dollar
General which benefits Seller up to the time of Closing.
 
“Dollar General Amount” means the sum of forty percent (40%) of the first
$500,000 actually collected by Seller pursuant to the Dollar General Agreement
plus twenty percent (20%) of any and all amounts in excess of $500,000 actually
collected by Seller pursuant to the Dollar General Agreement.
 
“Employee Benefit Plan” means any benefit plan, program, contract or arrangement
(whether for the benefit of current or former employees, consultants, officers,
directors or independent contractors of any of the Selling Companies), whether
or not reduced to writing, including any employee benefit plan (as defined in
Section 3(3)
 


 
3

--------------------------------------------------------------------------------

 


of ERISA) and any and all plans, programs, Contracts or arrangements with
respect to pension, retirement, profit sharing, deferred compensation, thrift,
savings, stock ownership, stock bonus, restricted stock, phantom stock, health,
dental, medical, life, hospitalization, disability, relocation, child care,
educational assistance, stock purchase, stock option, incentive, bonus,
sabbatical leave, vacation, severance, cafeteria, pre-tax premium, flexible
spending or other contribution, benefit or payment of any kind, including any
fringe benefits, and plans, programs, Contracts or arrangements providing for
contributions, benefits or payments in the event of a change of ownership or
control, in whole or in part, of any of the Selling Companies, which any of the
Selling Companies has at any time adopted or maintained, with respect to which
any of the Selling Companies has or may have any liability or is a fiduciary or
under which any of the Selling Companies has any present or future obligation to
contribute or make payment or under which any current or former employee,
consultant, independent contractor, officer or director of such Selling Company
(and/or any dependent or beneficiary thereof) is covered or entitled to
benefits.
 
“Environmental Laws” means applicable federal (including Canada), state,
provincial, local and foreign (as to the United States of America) laws,
regulations, or codes promulgated, approved or entered thereunder, relating to
pollution or protection of the environment, including the Release or threatened
Release of Hazardous Substances or otherwise relating to the presence,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations promulgated pursuant thereto.
 
“Escrow Agent” means an escrow agent reasonably acceptable to the Purchasers and
the Selling Companies, and any Person who becomes a successor thereto in
accordance with the Escrow Agreement.
 
“Escrow Agreement” means the Escrow Agreement, to be entered into at Closing by
and among the Purchasers, the Selling Companies and the Escrow Agent,
substantially in the form attached as Annex A hereto, with such modifications as
to which the parties hereto may agree.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excise Tax Act” means the Excise Tax Act (Canada) and the regulations
promulgated thereunder, as amended.
 
“Fundamental Representations” means the representations and warranties given by
the Selling Companies in Sections 5.1. 5.2, 5.3, 5.4, 5.13, 5.14(a), 5.15, and
5.18.
 
“Group” means, for purposes of ERISA and the Code as related to any Employee
Benefit Plan, the Selling Companies and any company or entity which, together
with the Selling Companies , is a “trade or business under common control” or
 


 
4

--------------------------------------------------------------------------------

 


constitutes a member of the Selling Companies’ “controlled group” or “affiliated
service group” within the meaning of Sections 4001(a)(14) and/or 4001(b) of
ERISA and/or Sections 414(b), (c), (m) or (o) of the Code.
 
“GST” means the goods and services tax as more fully described in Part IX of the
Excise Tax Act.
 
“Hazardous Substance” means petroleum, petroleum hydrocarbons, petroleum
products or by-products, radioactive materials, asbestos or asbestos-containing
materials, gasoline, diesel fuel, pesticides, radon, urea formaldehyde,
chlorinated volatile organic compounds, lead or lead-containing materials,
polychlorinated biphenyls, and any other chemicals, gases, materials, substances
or wastes in any amount or concentration which are now included in the
definition of “hazardous substances,” “hazardous materials,” “hazardous wastes,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “pollutants,” “regulated substances,” “solid wastes,” or
“contaminants” or words of similar import, under any Environmental Law or which
are otherwise regulated pursuant to any Environmental Law.
 
“Income Tax Act” means the Income Tax Act (Canada) and the regulations
promulgated thereunder, as amended.
 
“Indebtedness” means, with respect to any specified Person, any Liabilities
(contingent or otherwise) relating to (a) indebtedness, including interest and
any prepayment penalties, expenses or fees thereon or created, issued or
incurred by, such Person for borrowed money; (b) reimbursement obligations and
obligations of such Person with respect to letters of credit, bankers’
acceptances, bank guarantees, surety bonds and performance bonds, whether or not
matured; (c) obligations of such Person to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
arising in the Ordinary Course of Business of such Person and consistent with
such Person’s customary trade practices; (d) indebtedness secured by a lien on
the property of such Person, whether or not the respective indebtedness so
secured is a primary obligation of, or has been assumed by, such Person; (e)
capital lease obligations of such Person; and (f) indebtedness or obligations of
others guaranteed by such Person (including guarantees in the form of an
agreement to repurchase or reimburse, letters of credit and guarantees of
performance obligations of another Person).
 
“Insurance Proceeds” means cash in an amount equal to the sum of all cash
insurance or condemnation proceeds referred to in Section 2.1(a)(ix) and Section
2.1(b)(ii).
 
“Intellectual Property” means all Copyrights, Internet Assets, Patents,
Software, Trade Secrets, Trademarks, Know-How and IP Licenses.
 
“Internet Assets” means, as they exist anywhere in the world, domain names,
Internet addresses and other computer and/or network identifiers, web sites, web
pages and similar rights and items.
 


 
5

--------------------------------------------------------------------------------

 




 
“Inventory Agreement” means that certain Inventory Agreement entered between
Seller and the Business Assets Purchaser of even date herewith.
 
“IP Licenses” means all licenses, sublicenses, distributor agreements or
permissions, including, the right to receive royalties or any other
consideration relating to Copyrights, Internet Assets, Patents, Software, Trade
Secrets and Trademarks.
 
“IRS” means the U.S. Internal Revenue Service.
 
“Know-How” means both confidential and nonconfidential information relating to
the operation of the Business, including manufacturing, packaging, operational,
technological, administrative, marketing, distribution, collection, other
management information, and all tangible materials and/or documents associated
therewith.
 
“Knowledge” (whether or not capitalized) and words of similar import, (i) when
used with reference to the Selling Companies, means the Knowledge (determined
pursuant to subheadings (a) and (b) below) of the officers and directors of the
Selling Companies, including, for the avoidance of doubt, the Chief
Restructuring Officer and (ii) when used with reference to the Purchasers, means
the Knowledge (determined pursuant to subheadings (a) and (b) below) of the
officers and representatives of the Purchasers having active involvement in the
negotiation of the transaction contemplated by this Agreement.  Knowledge of a
particular fact or matter, as to a specified individual, will be deemed to exist
if (a) the specified individual is actually aware of that fact or matter; or (b)
a prudent individual, similarly situated to the specified individual, would be
expected to be aware of the fact or matter.
 
“Liability” and “Liabilities” means, with respect to any Person, any and all
liabilities and obligations of such Person of any kind or nature, including
Indebtedness and those arising under Legal Requirements, Contract, warranty
(expressed or implied) or otherwise, whether known or unknown, accrued or
unaccrued, absolute or contingent, or liquidated or unliquidated, regardless of
when and by whom asserted, and whether or not disclosed on the Schedules to this
Agreement.
 
“Lien” means all liens, pledges, mortgages, security interests, claims, leases,
charges, options, rights of first refusal, transfer restrictions, encumbrances,
other title defects (including encroachments and survey defects) or any other
restrictions or limitations whatsoever.
 
“Losses” means all losses, Liabilities, damages (including incidental damages),
deficiencies, judgments, assessments, interest, penalties, fines, interest
costs, amounts paid in settlement of claims, costs and expenses of remedial
measures and other costs and expenses (including reasonable legal expenses);
provided that Losses shall not include consequential, punitive, special or
exemplary damages.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, results of operations or condition (financial or otherwise) of the
Selling
 


 
6

--------------------------------------------------------------------------------

 


Companies, the Business and the Transferred Assets taken as a whole (excluding,
in the case of this clause (i), changes in general economic conditions that do
not have a disproportionate impact on the Selling Companies) or (ii) on the
ability of either of the Selling Companies to consummate the transactions
contemplated by this Agreement or by the Related Agreements.
 
“Ordinary Course of Business” means, with respect to a specified Person,
business conducted or an action taken by such Person which is consistent in
nature, scope and magnitude with the past practices of such Person, is done in
the ordinary course of the normal, day-to-day operations of such Person, and
does not require, under applicable Legal Requirements, authorization by the
board of directors or shareholders of such Person (or by any Person or group of
Persons exercising similar authority if such Person is not a corporation).
 
“Patents” means, as they exist anywhere in the world, patents, patent
applications and inventions, designs and improvements described and claimed
therein, patentable and unpatentable inventions and discoveries and/or other
patent-related rights (including any divisions, continuations,
continuations-in-part, reissues, reexaminations, or interferences thereof,
whether or not patents are issued on any such applications and whether or not
any such applications are modified, withdrawn, or resubmitted).
 
“Permit” means a permit, certificate of occupancy, license, franchise, Consent,
authorization or approval required pursuant to a Legal Requirement.
 
“Permitted Liens” shall mean:  (i) liens for leased equipment in favor of
lessors of such equipment; (ii) statutory Liens for Taxes that are not due and
payable or that may thereafter be paid without penalty and with respect to which
adequate reserves or other appropriate provisions are being maintained; (iii)
with respect to the Owned Real Property, those items set forth as items 7, 10,
11, 12, 13, and 14 in Schedule B-Section II of Title Commitment File Number
09-78130 issued by First American Title Insurance Company, a copy of which is
attached hereto as Annex B; and (iv) other imperfections of title, licenses or
Liens, if any, which do not materially detract from the value of the assets to
which they relate and which do not materially impair the continued use and
operation of the assets to which they relate in the Ordinary Course of the
Business.
 
“Person” means any individual, corporation, partnership, limited liability
company, business trust, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Authority or other entity.
 
“Related Agreements” means the Escrow Agreement, the Bill of Sale and Assignment
of Contract Rights, the Additional Transfer Documents, the Seller’s Deed
Documents, the Real Property Purchaser’s Additional Deed Document, the Inventory
Agreement, the Transition Services Agreement, any remediation agreement or
agreements entered into pursuant to Section 7.6 hereof, and remediation
certification(s).
 


 
7

--------------------------------------------------------------------------------

 




 
“Release” or “Released” means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, or discharge of Hazardous Substances into the soil
or other subsurface substrate, groundwater or surface water.
 
“Remediation Trust Fund Trustee” means the trustee pursuant to the remediation
trust fund agreement entered in connection with ISRA Closing Compliance.
 
“Retail Sales Tax Act” means the Retail Sales Tax Act (Ontario) and the
regulations promulgated thereunder, as amended.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Site” means the Owned Real Property and any other real property now or
previously used in the Business by any of Selling Companies, any predecessors of
any of Selling Companies, any past, present or future Affiliates or
Representatives of any of Selling Companies or any current or former
Subsidiaries of any of Selling Companies, including all land, soil, subsoil,
surface waters and groundwater thereat.
 
“Software” means, as they exist anywhere in the world, computer software
programs, including all source code, object code, specifications, designs and
documentation related to such programs.
 
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other body performing similar functions are at any
time directly or indirectly owned by such Person.
 
“Superior Proposal” means a bona fide written Acquisition Proposal that (i) the
Board concludes, in good faith, after consultation with legal counsel and its
financial advisors (including the Chief Restructuring Officer of Ronson and
Ronson’s investment bankers), taking into account the legal, financial,
regulatory, timing and other aspects of the proposal and the person making the
proposal (including any termination / break-up fees, expense reimbursement
provisions and conditions to consummation), (a) is more favorable to Ronson from
a financial point of view than the transaction contemplated by this Agreement
(taking into account all the terms and conditions of such proposal and after
giving effect to any adjustments to the terms and provisions of this Agreement
committed to in writing by the Purchasers in response to such Acquisition
Proposal); (b) is fully financed or reasonably capable of being fully financed
and reasonably likely to receive all required governmental Consents and
approvals on a timely basis; and (c) is reasonably capable of being completed on
the terms so proposed, taking into account all financial, legal, regulatory and
other aspects of such proposal; (ii) was not solicited or initiated by any of
the Selling Companies, or any of their Affiliates, officers, or directors after
the date of this Agreement; and (iii) was initially proposed after the date of
this Agreement.
 


 
8

--------------------------------------------------------------------------------

 




 
“Tangible Business Assets Property” means machinery, equipment, rental
equipment, furniture, fixtures, vehicles, any related capitalized items and
other tangible property including those items set forth on Schedule 2.1(a)(ii)
of the Disclosure Memorandum.
 
“Tax” and “Taxes” means (i) any and all federal (including Canada), state,
provincial, local, foreign (as to the United States of America) and other taxes,
levies, fees, imposts, duties, and similar charges imposed, assessed, or
collected by any Governmental Authority (including any interest, fines,
assessments, penalties or additions to tax imposed in connection therewith or
with respect thereto) including (x) taxes imposed on, or measured by, income,
franchise, profits or gross receipts, and (y) ad valorem, value added, capital
gains, sales, goods and services, use, real or personal property, capital stock,
license, branch, payroll, estimated withholding, employment, social security (or
similar), unemployment, health insurance and Canada, Quebec and other government
pension plan premiums, compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes, and
customs duties, and (ii) any successor, transferee, or joint and several
liability, or any liability of any Person pursuant to U.S. Treasury Regulations
Sections 1.1502-6 or 1.1502-78 or any similar Tax Legal Requirements in respect
of any items described in clause (i) above.
 
“Tax Returns” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements required to be supplied to a Governmental Authority in connection
with Taxes, including any schedule or attachment thereto, amendment thereof, or
information provided therewith with respect thereto.
 
“Trade Secrets” means, as they exist anywhere in the world, trade secrets,
formulae, Know-how, inventions, processes, procedures, databases, confidential
business information and other proprietary information and rights (whether or
not patentable or subject to copyright, mask work, or trade secret protection).
 
“Trademarks” means, as they exist anywhere in the world, trademarks, service
marks, trade dress, trade names, brand names, product and graphic designs,
logos, or corporate names, whether registered or unregistered, and all
registrations and applications for registration thereof, and all goodwill
related thereto.
 
“Transferred Assets” means the Business Assets, the Owned Real Property, and the
assets and rights transferred pursuant to Sections 2.1(b)(ii), (iii) and (iv),
collectively.
 
“Transferred Books and Records” means all of each Selling Company’s operational
books and records related to the Transferred Assets or the Business, including,
to the extent existing, (a) executed copies of all of the Transferred Contracts,
(b) all equipment, product and other warranties, (c) all technical information
and data, maps, computer files, diagrams, designs, packaging, blueprints and
schematics, (d) all
 


 
9

--------------------------------------------------------------------------------

 


filings made with or records required to be kept by any Governmental Authority
(including all backup information on which such filings are based), (e) all
research and development reports, (f) all equipment and operating logs, (g) all
creative, promotional or advertising materials, and (h) all customer lists and
sales records.
 
“Transferred Business Assets Contracts” means those Contracts listed on Schedule
2.1(a)(i) of the Disclosure Memorandum.
 
“Transferred Contracts” means the Transferred Business Assets Contracts and the
Transferred Real Estate Contracts.
 
“Transferred Permits” means those Permits held by the Selling Companies that the
Purchasers require the Selling Companies to transfer, a list of which shall be
provided to the Selling Companies prior to the Closing and attached hereto as
Schedule 2.1(a)(vii) of the Disclosure Memorandum.
 
“Transferred Real Estate Contracts” means those Contracts listed on Schedule
2.1(b)(iv) of the Disclosure Memorandum.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act and all
regulations promulgated pursuant thereto.
 
“Warranty Claims” means typical consumer warranty claims and does not include,
in any case, products liability claims, personal injury or wrongful death
claims, incidental, consequential, punitive, special or exemplary damages.
 
(b)           Index of Defined Terms.  As used in this Agreement, the following
terms have the meanings specified in the indicated Section, unless the context
clearly requires otherwise:
 
Term
Section
Accounting Firm
Section 2.5(b)(ii)
Acquisition Proposal
Section 1.1(a)
Additional Remediation Funding Source
Section 7.6(b)
Additional Transfer Documents
Section 3.2(a)
Adjusted Current Assets
Section 1.1(a)
Affiliate
Section 1.1(a)
Agreement
Preamble
Aronson
Preamble
Assumed Liabilities
Section 2.3(a)
Aviation Agreement
Section 1.1(a)
Aviation Mark
Section 1.1(a)
Benchmark Amount
Section 2.5
Bill of Sale and Assignment of Contract Rights
Section 3.2(a)
Board
Section 1.1(a)





 
10

--------------------------------------------------------------------------------

 




Term
Section
Bulk Sales Escrow Amount
Section 11.1
Business
Recitals
Business Assets
Section 2.1(a)
Business Day
Section 1.1(a)
Business Purchaser
Preamble
Cap Amount
Section 10.3(a)
CERCLA
Section 1.1(a)
Closing
Section 2.1(a)
Closing Date
Section 3.1
Closing Payment
Section 2.4(c)
Closing Statement
Section 2.5(b)(i)
Code
Section 1.1(a)
Confidentiality Agreement
Section 7.3
Consent
Section 1.1(a)
Contract
Section 1.1(a)
Copyright Office
Section 7.5(a)
Copyrights
Section 1.1(a)
Current Assets
Section 1.1(a)
Direct Claim
Section 10.7
Disclosure Memorandum
Section 1.1(a)
Dollar General Agreement
Section 1.1(a)
Dollar General Amount
Section 1.1(a)
Employee Benefit Plan
Section 1.1(a)
Environmental Laws
Section 1.1(a)
ERISA
Section 1.1(a)
Escrow Account
Section 2.4(b)
Escrow Agent
Section 1.1(a)
Escrow Agreement
Section 1.1(a)
Escrow Amount
Section 2.4(b)
Estimated Adjusted Current Asset Amount
Section 2.5(a)
Estimated Closing Statement
Section 2.5(a)
Excise Tax Act
Section 1.1(a)
Exchange Act
Section 1.1(a)
Excluded Assets
Section 2.2
Excluded Liabilities
Section 2.3(b)
Financial Statements
Section 5.6(b)
Fundamental Representations
Section 1.1(a)
GAAP
Section 5.6(a)
Governmental Authority
Section 5.3(b)
Group
Section 1.1(a)
GST
Section 1.1(a)
Hazardous Substance
Section 1.1(a)





 
11

--------------------------------------------------------------------------------

 




Term
Section
Income Tax Act
Section 1.1(a)
Indebtedness
Section 1.1(a)
Indemnified Party
Section 10.6(a)
Indemnifying Party
Section 10.6(a)
Insurance Proceeds
Section 1.1(a)
Intellectual Property
Section 1.1(a)
Internet Assets
Section 1.1(a)
Inventory Agreement
Section 1.1(a)
IP Licenses
Section 1.1(a)
IRS
Section 1.1(a)
ISRA
Section 7.6(a)
ISRA Closing Compliance
Section 7.6(a)
ISRA Compliance
Section 7.6(a)
ISRA Remediation Funding Source
Section 7.6(a)
Know-How
Section 1.1(a)
Knowledge
Section 1.1(a)
Liability / Liabilities
Section 1.1(a)
Legal Actions
Section 5.5
Legal Requirements
Section 5.3(b)
Lien
Section 1.1(a)
Losses
Section 1.1(a)
Material Adverse Effect
Section 1.1(a)
NJDEP
Section 3.2(l)
Nonassignable Asset
Section 2.8(a)
Orders
Section 5.3(b)
Ordinary Course of Business
Section 1.1(a)
Owned Real Property
Section 2.1(b)(i)
Patents
Section 1.1(a)
Permit
Section 1.1(a)
Permitted Goods and Services
Section 1.1(a)
Permitted Liens
Section 1.1(a)
Person
Section 1.1(a)
Post-Closing Collection Amounts
Section 7.8
Proxy Statement
Section 7.12(a)
PTO
Section 7.5(a)
Purchase Price
Section 2.4
Purchasers
Preamble
Purchaser Indemnified Parties
Section 10.1
Real Property Leases
Section 2.2(d)
Real Property Purchaser
Preamble
Real Property Purchaser’s Additional Deed Document
Section 3.3(c)
Related Agreements
Section 1.1(a)





 
12

--------------------------------------------------------------------------------

 




Term
Section
Release / Released
Section 1.1(a)
Remediation Trust Fund Trustee
Section 1.1(a)
Required Consents
Section 4.1(d)
Restricted Period
Section 8.1(a)
Restrictive Covenants
Section 8.2
Retail Sales Act
Section 1.1(a)
Ronson
Preamble
Ronson Canada
Preamble
SEC
Section 1.1(a)
SEC Filings
Section 5.6(a)
Securities Act
Section 1.1(a)
Seller
Preamble
Seller Indemnified Parties
Section 10.2
Seller’s Deed Documents
Section 3.2(b)
Selling Companies
Preamble
Site
Section 1.1(a)
Software
Section 1.1(a)
Stay Bonus Amount
Section 7.14
Stay Bonuses
Section 7.14
Subsidiary
Section 1.1(a)
Superior Proposal
Section 1.1(a)
Tangible Business Assets Property
Section 1.1(a)
Tax / Taxes
Section 1.1(a)
Tax Returns
Section 1.1(a)
Termination Date
Section 9.1(b)
Termination Expenses
Section 9.3
Termination Fee
Section 9.3
Territory
Section 8.1
Third Party Claim
Section 10.6(a)
Threshold Amount
Section 10.3(a)
Trade Secrets
Section 1.1(a)
Trademarks
Section 1.1(a)
Transferred Accounts Receivable
Section 2.1(a)(iii)
Transferred Assets
Section 1.1(a)
Transferred Books and Records
Section 1.1(a)
Transferred Business Assets Contracts
Section 1.1(a)
Transferred Contracts
Section 1.1(a)
Transferred Intellectual Property
Section 2.1(a)(viii)
Transferred Inventory
Section 2.1(a)(iv)
Transferred Permits
Section 1.1(a)
Transferred Pre-Paid Expenses
Section 2.1(a)(v)
Transferred Real Estate Contracts
Section 1.1(a)





 
13

--------------------------------------------------------------------------------

 




Term
Section
Transferred Tangible Business Assets Property
Section 2.1(a)(ii)
Transition Services Agreement
Section 3.2(m)
Warn Act
Section 1.1(a)
Warranty Claims
Section 1.1(a)



(c)           Construction and Usage.  For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise
requires:  (i) words using the singular or plural number also include the plural
or singular number, respectively, and the use of any gender herein shall be
deemed to include the other genders; (ii) references herein to “Articles,”
“Sections,” “subsections” and other subdivisions, and to Exhibits, Schedules of
the Disclosure Memorandum, Annexes and other attachments, without reference to a
document are to the specified Articles, Sections, subsections and other
subdivisions of, and Exhibits, Schedules of the Disclosure Memorandum, Annexes
and other attachments to, this Agreement; (iii) a reference to a subsection
without further reference to a Section is a reference to such subsection as
contained in the same Section in which the reference appears, and this rule
shall also apply to other subdivisions within a Section or subsection; (iv) the
words “herein,” “hereof,” “hereunder,” “hereby” and other words of similar
import refer to this Agreement as a whole and not to any particular provision
and (v) the words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.”  Any covenant, representation,
warranty or other obligation of Purchasers, collectively, or the Selling
Companies, collectively, in this Agreement shall be deemed to be joint and
several.


ARTICLE II
 
PURCHASE AND SALE OF ASSETS
 
Section 2.1         Asset Purchase.
 
(a)           Purchase of Business Assets.  At the Closing provided for in
ARTICLE III (the “Closing”), upon the terms and subject to the conditions set
forth in this Agreement, and in reliance on the representations and warranties
made to the respective parties in this Agreement, each Selling Company shall
sell, convey, assign and otherwise transfer to the Business Purchaser, and the
Business Purchaser shall purchase from each Selling Company, free and clear of
all Liens (other than Permitted Liens), in exchange for payment of the allocated
share of the Purchase Price in accordance with Section 2.4 and the assumption of
the Assumed Liabilities in accordance with Section 2.3, each Selling Company’s
right, title and interest in and to all property and assets of the Selling
Companies of every kind or nature, whether real or personal, tangible or
 


 
14

--------------------------------------------------------------------------------

 


intangible, that are not Excluded Assets or Owned Real Property (collectively,
the “Business Assets”) including the following:
 
(i)            the Transferred Business Assets Contracts;
 
(ii)           all Tangible Business Assets Property (the “Transferred Tangible
Business Assets Property”);
 
(iii)          all accounts receivable (the “Transferred Accounts Receivable”);
 
(iv)          all inventory  (the “Transferred Inventory”);
 
(v)           all pre-paid expenses (the “Transferred Pre-Paid Expenses”);
 
(vi)           the Transferred Books and Records;
 
(vii)          the Transferred Permits;
 
(viii)         (i) all Intellectual Property owned by the Selling Companies
other than the Aviation Mark, and (ii) any and all rights the Selling Companies
have to use any Intellectual Property that is not owned by the Selling Companies
but that is used in connection with the Business (the “Transferred Intellectual
Property”);
 
(ix)           all rights of the Selling Companies with respect to insurance or
awards in condemnation relating to the Business Assets or the Business,
including all insurance and condemnation proceeds (i) received or receivable
after Closing in respect of Assumed Liabilities, or (ii) received or receivable
(to the extent not already expended by the Selling Companies to restore or
replace a lost, damaged or condemned Business Asset) in respect of any asset
damaged, lost or condemned after the date of this Agreement and which, if not so
damaged, lost or condemned, would have been a Business Asset;
 
(x)            all of such Selling Company’s goodwill associated with the
Business Assets or the Business;
 
(xi)           archive of past lighters and other historical items, except for
those items described in Section 2.2(j); and
 
(xii)          all rights under warranties, representations and guaranties made
by suppliers, manufacturers and contractors relating to the Business Assets or
the Business.
 


 
15

--------------------------------------------------------------------------------

 




 
(b)           Purchase of Owned Real Property.  At the Closing, upon the terms
and subject to the conditions set forth in this Agreement, and in reliance on
the representations and warranties made to the respective parties in this
Agreement, the Seller shall sell, convey, assign and otherwise transfer to the
Real Property Purchaser, and the Real Property Purchaser shall purchase from the
Seller, free and clear of all Liens (other than Permitted Liens), in exchange
for payment of the allocated share of the Purchase Price in accordance with
Section 2.4, the following:
 
(i)            all right, title and interest in and to the real property listed
on Schedule 2.1(b)(i) of the Disclosure Memorandum, together with all of the
buildings, structures and other improvements located thereon (including the
roofs and structural elements thereof and the heating, ventilation, air
conditioning, plumbing, electrical, mechanical, sewer, waste water, storm water,
paving and parking equipment, systems and facilities included therein) (the
“Owned Real Property”);
 
(ii)            all rights of Seller with respect to insurance or awards in
condemnation relating to the Owned Real Property in respect of any damage, loss
or condemnation after the date of this Agreement;
 
(iii)           all rights under warranties, representations and guaranties made
by suppliers, manufacturers and contractors relating to the Owned Real Property;
and
 
(iv)           the Transferred Real Estate Contracts.
 
Section 2.2         Excluded Assets.  Notwithstanding anything to the contrary
contained in Section 2.1, the Transferred Assets shall exclude the following
property and assets of the Selling Companies (the “Excluded Assets”):
 
(a)           all cash and cash equivalents of the Selling Companies, other than
Insurance Proceeds;
 
(b)           all rights of any of the Selling Companies under this Agreement or
any Related Agreements or the Aviation Agreement;
 
(c)           all rights to any refunds of Taxes;
 
(d)           all leases, subleases, licenses and other agreements under which
any of the Selling Companies uses or occupies, or has the right to use or
occupy, now or in the future, any real property (the “Real Property Leases”);
 
(e)           all Contracts to which any of the Selling Companies is a party
that are not Transferred Contracts, including those Contracts listed on Schedule
2.2(e) of the Disclosure Memorandum;
 


 
16

--------------------------------------------------------------------------------

 




 
(f)          the Aviation Mark;
 
(g)         the shares of Ronson Canada, Seller, and any Subsidiaries of any of
the Selling Companies;
 
(h)         all Permits of the Selling Companies that are not Transferred
Permits;
 
(i)           the assets set forth on Schedule 2.2(i) of the Disclosure
Memorandum; and
 
(j)          one (1) of each of the items listed on Schedule 2.2(j) of the
Disclosure Memorandum of which there is a quantity greater than one (1) plus ten
(10) additional items selected from those listed on Schedule 2.2(j) of the
Disclosure Memorandum of which there is a quantity equal to one (1), which ten
(10) items shall be identified by Ronson to the Business Assets Purchaser on
Schedule 2.2(j)(i) of the Disclosure Memorandum to be delivered by Ronson at
least three (3) days prior to the Closing Date.
 
Section 2.3         Assumption of Liabilities and Obligations.
 
(a)           Assumed Liabilities.  At the Closing, the Purchasers shall assume
and be responsible for the following Liabilities of each Selling Company:  (i)
Liabilities first arising, and relating to acts or omissions of the Purchasers
first occurring, under the Transferred Contracts after the Closing Date; (ii)
Warranty Claims first arising, and relating to acts or omissions of the Business
Purchaser first occurring, after the Closing Date; and (iii) the Stay Bonus
Amount in accordance with Section 7.14 (collectively, the “Assumed
Liabilities”).  Other than Assumed Liabilities, no Purchaser shall assume or be
responsible for any Liability of any Selling Company.
 
(b)          Excluded Liabilities.  The Selling Companies shall retain, and the
Purchasers shall not assume or be responsible for, any Liabilities of the
Selling Companies that are not Assumed Liabilities (collectively, the “Excluded
Liabilities”) including the following:
 
(i)             all Liabilities of each Selling Company to the extent relating
to Transferred Assets arising or accruing on or prior to the Closing Date or
arising or accruing from the operation of the Business on or prior to the
Closing Date;
 
(ii)            all accounts payable of each Selling Company;
 
(iii)           all Liabilities of each Selling Company to the extent relating
to any Excluded Assets, including any Liability in connection with the Contracts
listed on Schedule 2.2(e) of the Disclosure Memorandum;
 


 
17

--------------------------------------------------------------------------------

 




 
(iv)           all Liabilities of each Selling Company pursuant to this
Agreement or any Related Agreement (including Liabilities with respect to
payment of expenses or indemnification);
 
(v)           any Legal Actions against any of the Selling Companies, whether or
not disclosed to Purchasers on any Schedule of the Disclosure Memorandum or
otherwise;
 
(vi)           any Liability under any Environmental Law or otherwise relating
to Hazardous Substances (including any Liability associated with, resulting from
or arising out of the facts and circumstances disclosed on any Schedule of the
Disclosure Memorandum or otherwise), including compliance with ISRA;
 
(vii)          any Liability under any Transferred Contract whenever arising to
the extent that it arises out of or relates to any breach of such Transferred
Contract by any of the Selling Companies;
 
(viii)         any Liability for Taxes, including any Taxes that will arise as a
result of the sale of the Transferred Assets pursuant to this Agreement, any
deferred Taxes of any nature and any sales Tax related to, resulting from or
arising out of the conduct of the Business by the Selling Companies;
 
(ix)           any Liability under the Employee Benefit Plans or relating to
payroll, severance, bonuses, vacation, or sick leave of any kind offered or
maintained by any of the Selling Companies for employees or any other Liability
of any of the Selling Companies to or in respect of any employee or employment
practices or matters, whether based on breach of contract, wrongful discharge,
retaliatory discharge, bad faith, impairment of economic opportunity,
intentional infliction of emotional harm or any other tort, violations of any
constitutional right, age discrimination or any other form of hiring or
employment discrimination, under every applicable Legal Requirements;
 
(x)            any Liability to any shareholder or Affiliate of any of the
Selling Companies (including liability with respect to Indebtedness owed to any
shareholders);
 
(xi)           any Liability of any of the Selling Companies with respect to
Indebtedness, including any prepayment penalties associated therewith;
 
(xii)          any Liability arising from or claimed to have been incurred by
reason of an alleged defect or defects in any products or services manufactured,
distributed, rendered or sold by any of the Selling Companies;
 


 
18

--------------------------------------------------------------------------------

 




 
(xiii)          any suits, actions or claims relating to workers’ compensation
or otherwise to injury, disability or death occurring in the course of
employment to any employee of any of the Selling Companies; and
 
(xiv)          any suits, actions or claims arising from any violation or
alleged violation of any collective bargaining agreement or similar agreement
with employees of any of the Selling Companies, or from any violation or alleged
violation by any of the Selling Companies of the National Labor Relations Act,
as amended, rules and regulations thereunder, or any Legal Requirement governing
labor relations.
 
Section 2.4             Payment of Purchase Price.  The consideration payable in
respect of Transferred Assets shall be Eleven Million One Hundred Thousand and
00/100 Dollars ($11,100,000.00) less the sum of the Stay Bonus Amount and the
Dollar General Amount (the “Purchase Price”), subject to adjustment in
accordance with Section 2.5, together with the assumption of the Assumed
Liabilities as provided in Section 2.3.  The Purchase Price shall be allocated
between the Business Assets and the Owned Real Property as set forth on Schedule
2.7 of the Disclosure Memorandum.  At the Closing, the Purchasers shall satisfy
their obligation to pay the Purchase Price by:
 
(a)           transferring to the Remediation Trust Fund Trustee the dollar
amount of the ISRA Remediation Funding Source, by wire transfer of immediately
available funds to an account designated in writing by the Remediation Trust
Fund Trustee;
 
(b)           transferring to the Escrow Agent cash in the amount of One Million
One Hundred Thousand and 00/100 Dollars ($1,100,000.00) plus the Bulk Sales
Escrow Amount plus the amount, if any, by which the dollar amount of the ISRA
Remediation Funding Source is less than Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00) (the “Escrow Amount”), by wire transfer of immediately
available funds to an account designated in writing by the Escrow Agent, and
otherwise complying with the Escrow Agreement (the “Escrow Account”); and
 
(c)           paying in cash at the Closing to the Selling Companies the balance
of the Purchase Price (the “Closing Payment”), by wire transfer of immediately
available funds to one or more accounts designated in writing by the Selling
Companies.
 
Section 2.5         Current Asset Adjustment.  The portion of the Purchase Price
allocated to the Business Assets will be increased or decreased by the amount,
if any, by which the amount of Adjusted Current Assets on the Closing Date is
greater than or less than Two Million One Hundred Seventy-Eight Thousand and
00/100 Dollars ($2,178,000.00) (the “Benchmark Amount”), pursuant to the
following:
 


 
19

--------------------------------------------------------------------------------

 




 
(a)           Estimated Closing Statement.  No later than five (5) Business Days
prior to the Closing Date, the Selling Companies shall cause to be prepared and
delivered to the Business Purchaser a statement (the “Estimated Closing
Statement”) setting forth the Selling Companies’ good faith estimate of the
amount of the Adjusted Current Assets as of the Closing Date (the “Estimated
Adjusted Current Asset Amount”).  The manner in which Current Assets is
calculated for purposes of the Estimated Closing Statement shall be (i)
consistent with the manner in which Current Assets has been calculated
historically (viz., the parties agree the Current Assets based on the Selling
Companies books and records methodology was $2,843,000 as of the end of July
2009), (ii) calculated in consultation with the Purchasers, and (iii) reasonably
acceptable to the Purchasers.  Promptly upon the Purchasers’ request, the
Selling Companies shall make available to the Purchasers and their advisors
copies of any back-up materials as the Purchasers may reasonably request in
connection with its review of the Estimated Closing Statement, including, in any
case, an aging accounts receivable report dated and delivered within five (5)
days of the Closing Date.
 
(b)           Post-Closing Purchase Price Adjustment.
 
(i)           Within ninety (90) days after the Closing Date, Business Purchaser
shall cause to be prepared and delivered to the Selling Companies a statement
(the “Closing Statement”) setting forth the Business Purchaser’s good faith
determination of the amount of Adjusted Current Assets as of the Closing Date,
provided that the manner in which Current Assets is calculated for purposes of
the Adjusted Current Assets shall be consistent with the manner in which Current
Assets has been calculated historically (viz., the parties agree the Current
Assets based on the Selling Companies books and records methodology was
$2,843,000 as of the end of July 2009).  Promptly upon the request of the
Selling Companies, the Business Purchaser shall make available to the Selling
Companies and their advisors copies of any back-up materials used by the
Business Purchaser in preparing the Closing Statement and such other materials
as the Selling Companies may reasonably request in connection with its review of
the Closing Statement.
 
(ii)           Within thirty (30) days after the receipt of the Closing
Statement by the Selling Companies, the Selling Companies shall deliver to the
Business Purchaser a written statement either accepting the Closing Statement or
specifying any objections thereto.  If the Selling Companies do not deliver any
such objections within such thirty (30) day period, the Closing Statement shall
become final and binding upon all parties.  If the Selling Companies deliver
such objections within such thirty (30) day period, then the parties shall
negotiate in good faith to reach an agreement during the thirty (30) day period
following delivery of the Selling Companies’ objections.  If the parties are
able to resolve the Selling Companies’ objections during such thirty (30) day
period, then the Closing
 


 
20

--------------------------------------------------------------------------------

 


Statement, as revised in accordance with such resolution, shall become final and
binding upon all parties.  If the parties are not able to resolve such
objections during such period, then any remaining disputes shall be resolved by
a well recognized accounting firm upon which the Selling Companies and the
Business Purchaser shall reasonably agree (the “Accounting Firm”).  The
Accounting Firm shall be instructed to resolve any such disputes within thirty
(30) days after its appointment.  The resolution of such disputes by the
Accounting Firm shall be set forth in writing, shall be within the range of
dispute between the Business Purchaser and the Selling Companies and shall be
conclusive upon all parties.  Upon delivery of such resolution, the Closing
Statement, as modified in accordance with such resolution, shall become final
and binding upon all parties.  The Accounting Firm shall apportion its fees and
expenses between the Selling Companies and the Business Purchaser, based on the
degree to which each party’s claims were unsuccessful, and the parties shall pay
the Accounting Firm in accordance with such determination.  For example, if
pursuant to this Section 2.5(b)(ii), the Selling Companies submitted an
objection to the Closing Statement in the amount of $100,000 and prevailed as to
$45,000 of such amount, then the Selling Companies would pay 55% of the fees and
expenses of the Accounting Firm.
 
(iii)           Within three (3) Business Days after the date on which the
Closing Statement becomes final and binding in accordance with Section
2.5(b)(ii), (1) if the amount of the Adjusted Current Assets is greater than the
Benchmark Amount, the Business Purchaser shall pay the Selling Companies an
amount equal to the amount by which the amount of the Adjusted Current Assets is
greater than the Benchmark Amount by wire transfer of immediately available
funds; or (2) if the amount of the Adjusted Current Assets is less than the
Benchmark Amount, the Selling Companies shall pay to the Business Purchaser an
amount equal to the amount by which the amount of the Adjusted Current Assets is
less than the Benchmark Amount.
 
Section 2.6          Escrow.  The Escrow Amount shall be held and disbursed
solely for the purposes and in accordance with the terms hereof and the Escrow
Agreement.  The Escrow Amount shall be held for such periods and released as is
specified herein and in the Escrow Agreement  In the event of a conflict between
the Escrow Agreement and this Agreement, the terms of this Agreement shall
govern.
 
Section 2.7          Purchase Price Allocation.  The parties hereto agree that
the Purchase Price shall be allocated in the manner set forth on Schedule 2.7 of
the Disclosure Memorandum. The Purchase Price allocation shall include
allocation of a portion of the Purchase Price to the restrictive covenants of
each Selling Company.  Each of the Purchasers and the Selling Companies agree
that they will each adopt and utilize the respective amounts allocated to the
various Transferred Assets for purposes of
 


 
21

--------------------------------------------------------------------------------

 


all Tax Returns (including IRS Form 8599 and any other forms or reports required
to be filed pursuant to Section 1060 of the Code) filed by it and that it will
not voluntarily take any position inconsistent therewith upon examination of any
such Tax Returns, in any claim, in any litigation or otherwise with respect to
such Tax Returns.
 
Section 2.8         Nonassignable Assets.
 
(a)           Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign or
transfer any Transferred Asset to the applicable Purchaser which by its terms or
by any Legal Requirement is not assignable or transferable without a Consent or
approval of any Governmental Authority or other third party or satisfaction of
any other condition or is cancelable by a third party in the event of an
assignment or transfer (a “Nonassignable Asset”), unless and until such Consent
or approval shall have been obtained or condition satisfied.
 
(b)           The Selling Companies and the Purchasers, to the extent
applicable, shall each use commercially reasonable efforts to obtain as
expeditiously as possible any Consent or approval that may be required and to
satisfy a condition necessary to the assignment or transfer of a Nonassignable
Asset to the applicable Purchaser.
 
(c)           Unless and until any such Consent or approval that may be required
is obtained or condition satisfied, to the extent permitted by applicable Legal
Requirements and by the terms of the applicable Nonassignable Asset, the
applicable Selling Company and the applicable Purchaser will cooperate and use
commercially reasonable efforts to establish an arrangement reasonably
satisfactory to the applicable Purchaser under which the applicable Purchaser
would obtain the claims, rights and benefits and assume the corresponding
Liabilities and obligations under such Nonassignable Asset (including by means
of any subcontracting, sublicensing or subleasing arrangement) or under which
such Selling Company would enforce for the benefit of the applicable Purchaser,
in respect of such Nonassignable Asset, any and all claims, rights and benefits
of such Selling Company against a third party thereto; provided, that in no
event shall the applicable Purchaser or such Selling Company be required to
enter into any such arrangement with respect to any Nonassignable Asset for
which a Required Consent is necessary.
 
(d)           If and when the applicable Consents or approvals, the absence of
which caused the deferral of transfer of any Nonassignable Asset pursuant to
this Section 2.8, are obtained, the transfer of the applicable Nonassignable
Asset to the Purchaser shall automatically and without further action be
effected in accordance with the terms of this Agreement and the applicable
Related Agreements.
 


 
22

--------------------------------------------------------------------------------

 




 
Section 2.9          Excise Tax Act.  Business Asset Purchaser and Ronson Canada
shall elect to have the provisions of subsection 167(1) of the Excise Tax Act
apply to the sale of the Business Assets to Business Asset Purchaser by Ronson
Canada.  The parties shall take all necessary actions in order to compete and
file a valid joint election as provided in subsection 167(1) of the Excise Tax
Act on or before the date on which Ronson Canada must submit its GST return for
the reporting period in which the Closing occurs.
 
ARTICLE III
 
CLOSING
 
Section 3.1          Closing.  The closing of the transactions contemplated
hereby shall take place at the offices of Metz Lewis LLC, 11 Stanwix Street,
18th Floor, Pittsburgh, Pennsylvania 15222 on (a) the date that is three (3)
Business Days after the satisfaction or waiver of the conditions precedent set
forth in ARTICLE IV (other than those conditions that by their nature are to be,
and shall be, satisfied at Closing) or (b) such other date or place upon which
the Purchasers and the Selling Companies may agree.  The date on which the
Closing actually occurs is herein called the “Closing Date.”  The Closing shall
be deemed to be effective as of the close of business on the Closing Date.
 
Section 3.2          Deliveries by the Selling Companies.  At the Closing, the
Selling Companies, as applicable, shall deliver:
 
(a)           one (1) or more duly executed bills of sale and assignment and
assumption agreements, each in the form attached as Annex C hereto (each a “Bill
of Sale and Assignment of Contract Rights”), together with such other motor
vehicle titles, deeds, assignments and other transfer documents (the “Additional
Transfer Documents”) reasonably requested by the Purchasers, which shall be
sufficient to vest good, marketable and transferable title to the Transferred
Assets in the name of the applicable Purchaser, free and clear of any Liens,
except for Permitted Liens, and pursuant to which the Purchasers shall assume
the Assumed Liabilities in accordance with Section 2.3;
 
(b)           with respect to the Owned Real Property, a duly executed bargain
and sale deed with covenants against grantor’s acts, in recordable form,
together with a Seller’s Residency Certification, an Affidavit of Consideration
for Use by Seller, and an Affidavit of Title in form acceptable to the Real
Property Purchaser’s title company (collectively, the “Seller’s Deed
Documents”), which shall be sufficient to vest, good, marketable and insurable
fee simple title to the Owned Real Property in the name of the Real Property
Purchaser, free and clear of any Liens, except for Permitted Liens;
 
(c)           [Reserved]
 


 
23

--------------------------------------------------------------------------------

 




 
(d)           a copy of the Certificate of Incorporation or Articles of
Incorporation, as applicable, of each Selling Company, together with all
amendments thereto, certified by the filing officer of the jurisdiction in which
such Selling Company was incorporated;
 
(e)           a certificate of good standing for each Selling Company, dated as
of a recent date;
 
(f)           all of the Transferred Books and Records (at their current
locations);
 
(g)           a copy of each Required Consent;
 
(h)           a certificate of non-foreign status with respect to Seller and
Ronson that complies with U.S. Treasury Regulations Section 1.1445-2(b)(2);
 
(i)            a certificate of the Secretary of each Selling Company: (i)
attaching a true and complete copy of such Selling Company’s Bylaws (as amended
to the date thereof); (ii) attaching true and complete copies of all resolutions
of the board of directors and stockholders of such Selling Company adopted in
connection with this Agreement, the Related Agreements or the transactions
contemplated hereby or thereby; and (iii) setting forth the incumbency of its
officers who have executed and delivered this Agreement or any Related
Agreements, including therein a signature specimen for each such officer;
 
(j)            to the extent not previously addressed, copies of each Related
Agreement contemplated to be executed and delivered by any Selling Company at or
prior to the Closing, duly executed and delivered by the applicable Selling
Company;
 
(k)           such other documents and instruments as may be required of any
Selling Company by any other provision of this Agreement or as may reasonably be
required of any Selling Company to consummate the transactions contemplated by
this Agreement;
 
(l)            ISRA Closing Compliance from the New Jersey Department of
Environmental Protection (the “NJDEP”) for the Owned Real Property, as defined
at Section 7.6; and
 
(m)          a duly executed transition services agreement in the form attached
as Annex D hereto (the “Transition Services Agreement”).
 
Section 3.3          Deliveries by Purchasers.  At the Closing, the applicable
Purchaser shall deliver:
 


 
24

--------------------------------------------------------------------------------

 




 
(a)           The Closing Payment, the Escrow Amount and the ISRA Remediation
Funding Source;
 
(b)           one (1) or more duly executed Bills of Sale and Assumption
Agreements and duly executed copies of each Additional Transfer Document
requiring execution and delivery by the applicable Purchaser;
 
(c)           with respect to the Owned Real Property, a duly executed Affidavit
of Consideration for Use by Buyer (the “Real Property Purchaser’s Additional
Deed Document”);
 
(d)           a copy of the Certificates of Incorporation of each of the
Purchasers, together with all amendments thereto, certified by the filing
officer of the jurisdiction in which each of the Purchasers was incorporated;
 
(e)           a certificate of good standing for each of the Purchasers, dated
as of a recent date;
 
(f)           a certificate of each of the Purchasers’ Secretaries: (i)
attaching a true and complete copy of its Bylaws (as amended to the date
thereof); (ii) attaching true and complete copies of all resolutions of the
board of directors of such party adopted in connection with this Agreement, the
Related Agreements or the transactions contemplated hereby or thereby; and (iii)
setting forth the incumbency of its officers who have executed and delivered
this Agreement or any Related Agreements, including therein a signature specimen
for each such officer;
 
(g)           a duly executed Transition Services Agreement;
 
(h)           to the extent not previously addressed, copies of each Related
Agreement contemplated to be executed and delivered by the Purchasers at or
prior to the Closing, duly executed and delivered by the Purchasers, as
applicable; and
 
(i)            such other documents and instruments as may be required of the
Purchasers by any other provision of this Agreement or as may reasonably be
required of the Purchasers to consummate the transactions contemplated by this
Agreement.
 
Section 3.4         Proration.  At the Closing, the items described in Sections
3.4(a) and (b) below with respect to the Owned Real Property shall be
apportioned between Seller and the Real Property Purchaser as of the close of
business on the date prior to Closing in accordance with the customs in respect
to title closings prevalent in Middlesex County, New Jersey.  To the extent that
the amounts of the items to be adjusted are not reasonably ascertainable as of
the Closing, they shall be adjusted and
 


 
25

--------------------------------------------------------------------------------

 


paid as promptly thereafter as the amounts thereof can be ascertained.  The
provisions of this Section 3.4 shall survive Closing.
 
(a)           Utilities.  Seller shall arrange for a final reading of all
utility meters (covering, to the extent applicable, gas, water, electricity,
heat, fuel, sewer and other utilities) as of the Closing.  If required by any
utility companies, Seller and the Real Property Purchaser shall execute a letter
to such utility companies advising such utility companies of the termination of
Seller’s responsibility for such charges for utilities furnished to the Owned
Real Property as of the Closing and commencement of the Real Property
Purchaser’s responsibilities therefor from and after the Closing Date.  If a
bill is obtained from any such utility companies as of the Closing Date, Seller
shall pay such bill on or before the Closing and deliver proof of payment
thereof to the Real Property Purchaser.  If such bill shall not have been
obtained on or before Closing, then upon obtaining such bill, Seller shall pay
all such utility charges as evidenced by such bill or bills to the Closing Date
and the Real Property Purchaser shall pay all such utility charges
thereafter.  Any bill which shall be rendered which shall cover a period both
before and after the Closing Date shall be apportioned between the Real Property
Purchaser and Seller on a per diem basis.  Gas, water, electricity, heat, fuel,
sewer and other utilities charges, to the extent applicable, for which final
meter readings cannot be obtained shall be prorated on a per diem basis.
 
(b)           Real Estate Taxes.  Real estate Taxes and special assessments on
the Owned Real Property shall be prorated based upon the period (i.e., calendar
or other tax fiscal year) to which same are attributable, regardless of whether
or not any such Taxes or special assessments are then due and payable or are a
lien.  Seller shall pay at or prior to Closing (or the Real Property Purchaser
shall receive credit for) any unpaid Taxes or special assessments attributable
to periods prior to the date of Closing (whether or not then due and payable or
a lien as aforesaid).  Seller shall receive credit for any previously paid or
prepaid Taxes or special assessments attributable to periods from and after the
Closing Date.  In the event that as of the Closing Date, the actual tax bills
for the tax year in question are not available and the amount of Taxes or
special assessments to be prorated as aforesaid cannot be ascertained, then
rates, millages and assessed valuation of the previous year, with known changes,
shall be used; and after the Closing occurs and when the actual amount of Taxes
for the period in question shall be determinable, such Taxes and special
assessments will be re-prorated between the parties to reflect the actual amount
of such Taxes and special assessments.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.1          Conditions to the Obligations of the Purchasers. The
obligation of the Purchasers to consummate the transactions contemplated by this
 


 
26

--------------------------------------------------------------------------------

 


Agreement are subject to the satisfaction of, or waiver by the Purchasers of,
the following conditions precedent on or before the Closing Date:
 
(a)           The representations and warranties of the Selling Companies in
Article V of this Agreement, if qualified by a reference to materiality or
Material Adverse Effect, shall be true and correct and, if not so qualified,
shall be true and correct in all material respects, in each case at and as of
the date of this Agreement and at and as of the Closing with the same effect as
if made at and as of Closing (except to the extent a different date is specified
therein, in which case at and as of such specified date).
 
(b)           Each of the Selling Companies shall have performed and complied in
all material respects with all of its covenants and agreements contained in this
Agreement and in any Related Agreement to be performed by such Selling Company
on or prior to the Closing Date.
 
(c)           The Purchasers shall have received a certificate, signed by an
executive officer of each Selling Company, certifying that each of the
conditions set forth in Section 4.1(a) and Section 4.1(b), as applicable to each
such Selling Company, have been satisfied as of Closing.
 
(d)           The Purchasers shall have received written evidence reasonably
satisfactory to Purchasers that all Consents and approvals set forth in Schedule
4.1(d) of the Disclosure Memorandum (the “Required Consents”) have been obtained
without material conditions or qualifications.
 
(e)           No action or proceeding by any Governmental Authority or other
Person shall have been instituted and no Legal Requirement shall have been
enacted or come into effect, after the date hereof, (i) that enjoins, restrains,
prohibits or results in substantial damages to the Purchasers or any of their
Affiliates in respect of any provision of this Agreement or any Related
Agreement or the consummation of the transactions contemplated hereby or thereby
or (ii) that imposes or confirms any material limitation, or that would
reasonably be expected to impose or confirm any material limitation, on the
operation of the Business or on the ability of the Purchasers or any of their
Affiliates effectively to exercise full rights of ownership of the Transferred
Assets.
 
(f)           The Selling Companies shall have delivered to the Purchasers,
without expense to the Purchaser, any certificates, affidavits or other
documents reasonably required by the Purchasers’ title insurer (if any) to
permit the Purchasers to obtain or update title insurance insuring fee simple
marketable title to the Owned Real Property free and clear of all Liens other
than Permitted Liens.
 
(g)           The Purchasers shall have received from the Selling Companies ISRA
Closing Compliance from the NJDEP for the Owned Real Property and the Selling
Companies shall have fully funded the ISRA Remediation Funding Source
 


 
27

--------------------------------------------------------------------------------

 


(and any other financial assurance needed in connection with ISRA Closing
Compliance) as set forth in Section 7.6(a).
 
(h)           The Real Property Purchaser shall have determined, in good faith,
based upon consultation with its environmental consultants and counsel, that the
ISRA Remediation Funding Source and the Additional Remediation Funding Source
are, in the aggregate, adequate to fully remediate all Liability and Losses
under any Environmental Laws at or related to the Owned Real Property or arising
from Release of a Hazardous Substance at the Owned Real Property, all in
accordance with applicable Legal Requirements.
 
(i)           [Reserved]
 
(j)           The Selling Companies shall have delivered a complete and accurate
aging accounts payable report, reasonably satisfactory to the Business Assets
Purchaser, dated as of and within five (5) days prior to the Closing Date.
 
(k)           The Selling Companies shall have delivered a restated Disclosure
Memorandum dated, and including disclosures through and including, the Closing
Date.
 
(l)           The Real Estate Purchaser shall have received a Phase II
Environmental Assessment of the Owned Real Property with results that are
satisfactory to the Real Estate Purchaser, in its sole discretion.
 
(m)           Seller shall not have materially breached the terms and conditions
of the Inventory Agreement and failed to cure (or be in the process of curing)
after receipt of written notice thereof pursuant to the terms of the Inventory
Agreement.
 
Section 4.2            Conditions to the Obligations of the Selling
Companies.  The obligation of the Selling Companies to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of,
or waiver by the Selling Companies of, the following conditions precedent on or
before the Closing Date:
 
(a)           The representations and warranties of the Purchasers in this
Agreement, if qualified by a reference to materiality, shall be true and correct
and, if not so qualified, shall be true and correct in all material respects, in
each case at and as of the date of this Agreement and at and as of the Closing
with the same effect as if made at and as of Closing (except to the extent a
different date is specified therein, in which case at and as of such specified
date).
 
(b)           The Purchasers shall have performed and complied in all material
respects with all of its covenants and agreements contained in this Agreement
and in any Related Agreement to be performed by it on or prior to the Closing
Date.
 


 
28

--------------------------------------------------------------------------------

 




 
(c)           The Selling Companies shall have received a certificate, signed by
an executive officer of each of the Purchasers, certifying that each of the
conditions set forth in Section 4.2(a) and Section 4.2(b) have been satisfied as
of Closing.
 
(d)           The Selling Companies shall have received all necessary corporate
and shareholder authorization with respect to the execution, delivery and
performance of this Agreement and any Related Agreements, and the consummation
of the transactions contemplated hereby and thereby.
 
(e)           No action or proceeding by any Governmental Authority or other
Person shall have been instituted and no Legal Requirement shall have been
enacted or come into effect, after the date hereof, that enjoins, restrains,
prohibits or results in substantial damages to any Selling Company in respect of
any provision of this Agreement or any Related Agreement or the consummation of
the transactions contemplated hereby or thereby.
 
(f)           The Business Asset Purchaser shall have entered into, and be bound
by, the Dollar General Agreement.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
OF THE SELLING COMPANIES
 
The Selling Companies, jointly and severally, hereby represent and warrant to
the Purchasers, as of the date hereof and as of the Closing, as follows:
 
Section 5.1        Due Incorporation, Organization and Qualification.
 
(a)           Each of the Seller and Ronson is a corporation duly organized,
validly existing and in good standing under the laws of the State of New Jersey
and has all requisite power and authority to own and operate its property and
assets and to conduct its business as currently conducted.  Ronson Canada is a
corporation duly organized, validly existing and in good standing under the laws
of Ontario, Canada and has all requisite power and authority to own and operate
its property and assets and to conduct its business as currently conducted.
 
(b)           Each Selling Company is qualified to do business and is in good
standing in the jurisdictions identified on Schedule 5.1(b) of the Disclosure
Memorandum, which are the only jurisdictions in which the nature of its business
or location of its business or properties requires such qualification, except
where the failure to be so qualified or to be so authorized would not reasonably
be expected to have a Material Adverse Effect.
 


 
29

--------------------------------------------------------------------------------

 




 
Section 5.2         Charter Documents and Corporate Records; Subsidiaries.  Each
Selling Company has delivered to the Purchasers true and complete copies of (a)
the Certificate of Incorporation or Articles of Organization, as applicable, and
By-laws of such Selling Company, in each case as in effect on the date of this
Agreement.  Schedule 5.2 of the Disclosure Memorandum sets forth a complete and
accurate list of every Subsidiary of each of the Selling Companies.
 
Section 5.3         Authority to Execute and Perform Agreements; Due Execution
and Enforceability.
 
(a)           Each Selling Company has full legal capacity and requisite power
and authority to execute, deliver and perform this Agreement and each Related
Agreement to which such Selling Company is or will be a party.  This Agreement
and the Related Agreements to which such Selling Company is a party have been,
and each Related Agreement to which such Selling Company will be a party, will
be duly executed and delivered by such Selling Company and (assuming due
execution and delivery hereof by the other parties hereto and thereto) this
Agreement and any Related Agreements to which such Selling Company is or will be
a party constitute or, when executed and delivered by such Selling Company, will
constitute the valid and binding obligation of such Selling Company, as
applicable, enforceable against such Selling Company in accordance with its
respective terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, or similar
laws from time to time in effect affecting the enforcement of creditors’ rights
generally.  The execution, delivery and performance by each Selling Company of
this Agreement and the Related Agreements to which such Selling Company is or
will be made party and the consummation by such Selling Company of the
transactions contemplated hereby and thereby are within such Selling Company’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of such Selling Company.
 
(b)           Except as set forth on Schedule 5.3(b) of the Disclosure
Memorandum, the execution and delivery by each Selling Company of this Agreement
and the Related Agreements, the consummation of the transactions contemplated
hereby and the performance by any Selling Company of this Agreement and the
Related Agreements in accordance with their terms and conditions do not and will
not (i) except as obtained by the Closing Date, require any Selling Company to
obtain any Consent, approval, authorization or action of, or make any filing
with or give any notice to, any foreign (as to the United States of America),
federal (including Canada), state, provincial, municipal or other governmental
department, commission, tribunal, Crown corporation, Crown ministry, board,
bureau, agency or instrumentality, or any court or arbitrator (each, a
“Governmental Authority”) or any other Person, (ii) violate, conflict with or
result in a breach of any of the terms and conditions of, result in a
modification of the effect of, otherwise cause the termination of or give any
other contracting party the right to terminate, or constitute (or with notice or
lapse of time or both constitute) a default (or
 


 
30

--------------------------------------------------------------------------------

 


give rise to any right of termination, cancellation or acceleration) under, or
result in the creation of any Lien upon any of the Transferred Assets of any
Selling Company under any agreement to which any Selling Company is a party or
by which any Selling Company or the Transferred Assets are bound, except as
would not, individually or in the aggregate, cause a Material Adverse Effect
with respect to any Selling Company, (iii) violate any law, statute, rule or
regulation (collectively, “Legal Requirements”), any Transferred Permits or any
order, judgment, writ, injunction, determination, award or decree of any
Governmental Authority applicable to any Selling Company or the Transferred
Assets (collectively, “Orders”), or (iv) contravene the terms of the Certificate
of Incorporation or Articles of Incorporation, as applicable, or the By-laws of
any Selling Company.
 
Section 5.4             Transferred Assets.
 
(a)           Except as set forth on Schedule 5.4(a) of the Disclosure
Memorandum, the Selling Companies own and have good and marketable title to, or
in the case of leases and licenses, valid and subsisting leasehold interests or
licenses in, all of the Transferred Assets, free and clear of all Liens, except
for Permitted Liens.  At the Closing, the Selling Companies will transfer to the
Purchasers, good and marketable title to, or in the case of leases and licenses,
valid and subsisting leasehold interests or licenses in, all of the Transferred
Assets, free and clear of all Liens, except for Permitted Liens.
 
(b)           The Transferred Assets:  (i) constitute all the assets used or
held for use by the Selling Companies in connection with or otherwise related to
the Business (other than the Excluded Assets listed on Schedule 2.2 of the
Disclosure Memorandum); and (ii) will permit the Purchasers immediately
following the Closing to conduct the Business substantially as conducted on the
date of this Agreement.  No Subsidiary of any of the Selling Companies that it
not a party to this Agreement owns any assets used, held for use or otherwise
useful in the Business nor does any such Subsidiary engage, in whole or in part,
in the Business.
 
Section 5.5         Claims and Proceedings.  Except as set forth on Schedule 5.5
of the Disclosure Memorandum, there are no actions, suits, claims or legal or
administrative proceedings or investigations, grievances, complaints, charges,
inquiries, arbitrations, audits, hearings, or other proceedings (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private and whether at law, in equity or otherwise) commenced,
brought, conducted or heard by or before any Governmental Authority, arbitrator
or similar tribunal (“Legal Actions”), pending or, to the Knowledge of Selling
Companies, threatened, against or involving any of the Selling Companies, the
Business, the Transferred Assets or this Agreement or any of the Related
Agreements or the transactions contemplated hereby and thereby, and there are no
outstanding Orders of any Governmental Authority that relate to any of the
Selling Companies, the Business or the Transferred Assets or that
 


 
31

--------------------------------------------------------------------------------

 


purport to enjoin or restrain the execution, delivery or performance of this
Agreement or any of the Related Agreements.  To the Knowledge of Selling
Companies, no event has occurred and no fact or circumstance exists that could
give rise to or serve as a basis for the commencement of any such Legal Actions.
 
Section 5.6                        SEC Filings; Undisclosed Liabilities.
 
(a)           The Selling Companies have filed all required reports, schedules,
registration statements and other documents with the SEC (the “SEC
Filings”).  As of their respective dates of filing with the SEC, the SEC Filings
complied with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
the SEC Filings, and none of the SEC Filings when filed contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Financial
Statements included in the SEC Filings have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”), consistently
applied (except as otherwise set forth in the notes thereto), complied with all
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto and fairly present for all periods provided the consolidated
financial position of Ronson and its consolidated Subsidiaries (including Seller
and Ronson Canada) as of the dates thereof and the results of operations and
cash flows for the periods covered thereby (subject to normal year-end
adjustments and the absence of notes that comply with GAAP in the case of any
unaudited interim financial statements).
 
(b)           Except for (A) those Liabilities that are fully reflected or
reserved for in the consolidated financial statements of Ronson included in its
Annual Report on Form 10-K for the fiscal year ended December 31, 2008, as filed
with the SEC prior to the date of this Agreement, the internally prepared
management statements dated June 30, 2009, and the Quarterly Report on Form 10-Q
for the fiscal quarter ended September 30, 2009 in the form filed with and
accepted by the SEC after the date hereof (the “Financial Statements”), (B)
Liabilities incurred since June 30, 2009 in the Ordinary Course of Business, (C)
Liabilities discharged or paid in full prior to the date of this Agreement in
the Ordinary Course of Business, (D) Liabilities incurred in connection with
ISRA Compliance, or (E) Liabilities incurred in connection with the Stay Bonuses
or the Inventory Agreement, the Selling Companies do not have and have not,
since June 30, 2009, incurred, any Liabilities of any nature whatsoever (whether
accrued, absolute, matured, determined, contingent, or otherwise and whether or
not required to be reflected in the Financial Statements in accordance with
GAAP).
 
Section 5.7          Accounts Receivable.  The Transferred Accounts Receivable,
as of the date hereof, arose from bona fide transactions entered into by the
Selling Companies involving the sale of inventory or the rendering of a service
in the
 


 
32

--------------------------------------------------------------------------------

 


Ordinary Course of Business.  Except to the extent paid prior to the Closing
Date, such Accounts Receivable are or will be as of the Closing Date current and
collectible in the Ordinary Course of Business (but in no event later that 120
days after the Closing Date) net of the respective reserves shown on the
Financial Statements (which reserves are adequate and calculated consistent with
past practice).  To the Knowledge of the Selling Companies, there is no contest,
claim, defense or right of setoff, other than in the Ordinary Course of Business
of the Selling Companies, under any Contract with any account debtor of an
Account Receivable relating to the amount or validity of such Account
Receivable.
 
Section 5.8          Absence of Certain Changes or Events.  Except as set forth
on Schedule 5.8 of the Disclosure Memorandum, since June 30, 2009: (i) the
businesses of the Selling Companies have been conducted in the Ordinary Course
of Business consistent with past practice, (ii) there has not been any event,
circumstance, change or effect that, individually or in the aggregate, has had
or would be reasonably be expected to have a Material Adverse Effect, (iii)
there has been no damage to or destruction or loss of any material asset or
property of the Selling Companies, whether or not covered by insurance; (iv)
there has been no sale (other than sales of inventories in the Ordinary Course
of Business), lease or other disposition of any material asset or property of
any of the Selling Companies; (v) there has been no indication by any customer
or supplier of an intention to discontinue or change the terms of its
relationship with any of the Selling Companies; (vi) there has been no material
change in the accounting methods used by any of the Selling Companies; or (vii)
there has been no Contract by any of the Selling Companies to do any of the
foregoing.
 
Section 5.9          Governmental Authorization and Compliance with Laws
.  Except as set forth on Schedule 5.9(a) of the Disclosure Memorandum, the
Selling Companies are, and have been at all times, in compliance with all
applicable Legal Requirements, except where such noncompliance will not cause a
Material Adverse Effect, and no action or proceeding with respect to any
material violation of any such Legal Requirement is pending or, to the Knowledge
of the Selling Companies, threatened, and to the Knowledge of the Selling
Companies, no event has occurred and no fact or circumstance exists that could
give rise to or serve as a basis for any action or proceeding with respect to
any material violation of any such Legal Requirement.  Except as set forth on
Schedule 5.9(b) of the Disclosure Memorandum, to the Knowledge of Selling
Companies, (i) the Selling Companies have all Permits required in connection
with the ownership and operation of the Business and the Transferred Assets,
except where the failure to obtain any such Permit will not cause a Material
Adverse Effect, and (ii) each Transferred Permit is in full force and effect, no
action or proceeding to revoke, limit or modify any such Permits is pending or,
to the Knowledge of the Selling Companies, threatened and no event has occurred
and no fact or circumstance exists that could give rise to or serve as a basis
for any action or proceeding to revoke, limit or modify any such Permits.
 


 
33

--------------------------------------------------------------------------------

 




 
Section 5.10        Contracts.
 
(a)           Schedule 5.10(a) of the Disclosure Memorandum sets forth a true,
complete and correct listing of all Contracts relating to the Business to which
any of the Selling Companies is a party that meet the following criteria:
 
(i)           Contracts with any Person to sell, distribute or otherwise market
any of the products of the Selling Companies;
 
(ii)           Contracts with any customer of the Selling Companies;
 
(iii)           Contracts for the purchase of supplies, goods, services,
equipment or other assets providing for payments of $25,000 or more in the
aggregate or in any 12 month period;
 
(iv)           Contracts with any manufacturer representatives or brokers;
 
(v)           Contracts containing covenants not to compete in any line of
business, with any particular Person or in any geographical area;
 
(vi)           Contracts for the leasing of Tangible Business Assets Property
that require lease payments in excess of $10,000; and
 
(vii)           any other Contracts that are material to the Business, or the
operations or financial condition of the Selling Companies.
 
(b)           Copies of Contracts.  The Selling Companies have made available to
the Purchasers true and complete copies of each of the contracts that are listed
on Schedule 5.10(a) of the Disclosure Memorandum and each of the Transferred
Contracts.  In the event that any such Contracts are oral Contracts, the Selling
Companies have provided summaries to the Purchasers’ representatives.
 
(c)           Valid and Binding, Etc.  Except as set forth in Schedule 5.10(c)
of the Disclosure Memorandum, all Transferred Contracts are in full force and
effect and the applicable Selling Company has received no notice of default
under any Transferred Contract, and, to the Knowledge of the Selling
Companies:  (x) no other party to any Transferred Contract is in default
thereunder, and (y) no condition exists that with notice or lapse of time or
both would constitute a default thereunder.  Except as set forth on Schedule
5.10(c) of the Disclosure Memorandum, no approval or Consent of any Person is
needed in order that the Transferred Contracts continue in full force and effect
following the consummation of the transactions contemplated by this Agreement
and the Related Agreements.
 
Section 5.11        Inventory.  The work-in-process and finished goods
inventories of the Selling Companies are currently in good and merchantable
condition,
 


 
34

--------------------------------------------------------------------------------

 


are of a kind and quality which are suitable, usable and salable in the Ordinary
Course of Business and are in amounts consistent with prior practice at this
time of year.  The materials, supplies and work-in-process, and additions
thereto, included in such inventory (i) are at least equivalent in quality to
the materials, supplies and work-in-process, and additions thereto, generally
included in such inventory consistent with past practices, and (ii) are suitable
for the labeling, packaging, marketing and distribution of each company product
in a manner at least equivalent in quality to that achieved generally by the
Selling Companies in the past.
 
Section 5.12       Tangible Property.  Except as set forth on Schedule 5.12 of
the Disclosure Memorandum, each item of the Transferred Tangible Business Assets
Property is in good operating condition and repair, reasonable wear and tear
excepted, and is suitable for its intended use.
 
Section 5.13       Intellectual Property.  Except as may be set forth on
Schedule 5.13 of the Disclosure Memorandum:
 
(a)           The Seller and Ronson own, or otherwise have a valid right to use,
the Transferred Intellectual Property, free and clear of all Liens.  The
Transferred Intellectual Property constitutes all Intellectual Property used in
the Business.  Neither Ronson Canada nor any Subsidiary of any of the Selling
Companies (except, in the case of Ronson, Seller) owns any Transferred
Intellectual Property or other Intellectual Property used in or useful to the
Business.
 
(b)           Schedule 5.13 of the Disclosure Memorandum sets forth a true and
complete list of all subsisting registrations, issuances, filings and
applications for any Transferred Intellectual Property filed by the Seller or
Ronson.  All of the rights of the Seller and Ronson in the Transferred
Intellectual Property owned by the Seller or Ronson, as applicable, are valid
and enforceable.
 
(c)           Schedule 5.13 of the Disclosure Memorandum sets forth a true and
complete list of all material IP Licenses used in connection with the Business
to which any of the Selling Companies is a party, except commercial,
off-the-shelf software.  All such IP Licenses are valid, subsisting, in full
force and effect and binding upon the Selling Companies, as applicable, and the
other parties thereto in accordance with their terms.
 
(d)           To the Knowledge of the Selling Companies, no Person is infringing
upon or otherwise violating the Intellectual Property rights of the Selling
Companies as such rights relate to the Transferred Intellectual Property or to
the Business.
 
(e)           There are no Claims pending or, to the Knowledge of the Selling
Companies, threatened, (i) contesting the right of the Selling Companies to use
 


 
35

--------------------------------------------------------------------------------

 


any of the Selling Companies’ products or services currently or previously used
by the Selling Companies, or (ii) opposing or attempting to cancel any rights of
any of the Seller or Ronson in or to any Transferred Intellectual Property.  To
the Knowledge of the Selling Companies, no event has occurred and no fact or
circumstance exists that could give rise to or serve as a basis for any such
Claims.
 
(f)           None of the Selling Companies is a party to or bound by any
license or other Contract requiring the payment by any of the Selling Companies
of any royalty or license payment in connection with the conduct of the
Business.
 
(g)           Schedule 5.13 of the Disclosure Memorandum sets forth a true and
complete list and description of all Software used by the Selling Companies,
other than commercial, off-the-shelf products.  To the Knowledge of the Selling
Companies, all such Software performs in conformance with its documentation. All
such Software is fully and freely transferable to the Business Purchaser without
any third party Consents.
 
(h)           After the consummation of the transactions contemplated under this
Agreement, the Business Purchaser will own all right, title, and interest in and
to or have a valid license to use all the Transferred Intellectual Property on
substantially identical terms and conditions as the Selling Companies enjoyed
immediately prior to such transactions.
 
Section 5.14      Real Estate.  Except as set forth on Schedule 5.14 of the
Disclosure Memorandum,
 
(a)           Seller is the owner of good and marketable fee simple title to the
Owned Real Property, which is free and clear of all Liens and encumbrances
except Permitted Liens.  The Owned Real Property is assessed for real estate tax
purposes as a wholly independent tax lot, separate from any adjoining land or
improvements not constituting a part of such parcel.  The Seller does not own or
hold, or is not obligated under or a party to, any option, right of first
refusal or other contractual right to purchase, acquire, sell or dispose of the
Owned Real Property or any portion thereof or interest therein.
 
(b)           The Selling Companies have not received notice of any condemnation
proceedings or other taking, and, to the Knowledge of the Selling Companies,
none are pending or threatened, affecting the Owned Real Property or any part
thereof or sales or other dispositions of the Owned Real Property or any part
thereof in lieu of condemnation.
 
(c)           No portion of the Owned Real Property has suffered any material
damage by fire or other casualty that has not heretofore been completely
repaired and restored.
 


 
36

--------------------------------------------------------------------------------

 




 
(d)           With respect to the Owned Real Property, (i) there is a right of
ingress and egress and access to public thoroughfares to and from the Owned Real
Property, (ii) the Owned Real Property has adequate water supply and sewer
service for the present use thereof and all sewer service and water supply
facilities required for the present use of the Owned Real Property are fully
installed and operating, and (iii) all curb cut and street opening permits or
licenses required for vehicular access to and from any part of the Owned Real
Property to any adjoining public street have been obtained and, if required,
paid for by the Seller and are in full force and effect.
 
(e)           All Permits and Consents of all Governmental Authorities having
jurisdiction over the Owned Real Property or from all insurance companies and
fire rating and other similar boards and organizations in connection with the
construction, use, occupancy, operation and maintenance of the Owned Real
Property are in full force and effect in accordance with the respective terms
thereof, and none has been amended, assigned, pledged or otherwise
transferred.  There is no alteration, improvement or change in use of any Owned
Real Property caused by any Selling Company that would require any new Permits
and Consents of any Governmental Authorities or amendment of any such existing
Permits or Consents.  The condition and use of the Owned Real Property conforms
to each such existing Permits or Consents.  To the Knowledge of the Selling
Companies, the Seller is in compliance with all Legal Requirements relating to
the Owned Real Property including those relating to zoning, building,
subdivision and land use restrictions that are applicable to any portion of the
Owned Real Property, and the Seller has received no notice of violation or
claimed violation of any such Legal Requirements.  The use, occupancy and
operation of the Owned Real Property as currently used, occupied and operated
does not constitute a nonconforming use under the Development Ordinance of the
Township of Woodbridge.
 
(f)           To the Knowledge of the Selling Companies, (i) the Owned Real
Property including, without limitation, all building systems and equipment, all
structural components, the roof, all plumbing, electrical, mechanical, heating,
ventilating, air conditioning and sprinkler systems, and all sewer, waste water,
storm water, paving and parking equipment, systems and facilities, are fully
installed, operating, in good condition and repair and no extraordinary repair
or improvement expense with respect thereto is currently anticipated, and (ii)
the electricity service and all other public or private utilities serving the
Owned Real Property are fully installed and operating and enter the Owned Real
Property through adjoining public streets or through valid easements across
adjoining private lands, and all installation, connection and capital recovery
charges in connection therewith have been paid in full.
 
(g)           To the Knowledge of the Selling Companies, there is no pending or
proposed, contemplated or anticipated (i) annexation, condemnation, eminent
domain or similar proceeding affecting, or that may affect, all or any portion
of the Owned Real Property, (ii) proceeding to change or redefine the zoning
classification of
 


 
37

--------------------------------------------------------------------------------

 


all or any portion of the Owned Real Property, (iii) imposition of any special
or other assessments against the Owned Real Property for public betterments or
otherwise, (iv) special assessments affecting the Owned Real Property or any
portion thereof that are or would be payable by any Selling Company or could
result in a Lien against any of the Owned Real Property, (v) change in any
applicable Legal Requirement relating to the use, occupation or operation of the
Owned Real Property, (vi) tax certiorari proceeding with respect to the Owned
Real Property, or (vii) changes in road patterns or grades that may adversely
affect access to any roads providing means of ingress or egress from the Owned
Real Property.
 
(h)           The Seller has received no notice from any Governmental Authority,
licensed site remediation professional, insurance company or Board of Fire
Underwriters (or organization exercising functions similar thereto) or from any
mortgagee requesting the performance of any work or alteration in respect of the
Owned Real Property, and there are no outstanding requirements or
recommendations from any of the foregoing.
 
(i)            Copies of the current real estate tax bills and current utility
bills for the Owned Real Property have been delivered to Real Property Purchaser
by the Seller.
 
(j)           The Seller does not owe any monies to any contractor,
subcontractor or materialman for labor or materials performed, rendered or
supplied in connection with the Owned Real Property for which such person could
claim a lien against any of the Owned Real Property.
 
(k)           The Seller has not transferred any development or mineral rights
applicable to the Owned Real Property.
 
Section 5.15      Environmental Matters.
 
(a)           Except as may be set forth on Schedule 5.15(a), the operations of
the Selling Companies at the Sites comply in all material respects with all
applicable Environmental Laws, and no Legal Action with respect to any violation
by Selling Companies of any Environmental Laws with respect to the Sites is
pending or, to the Knowledge of the Selling Companies, threatened, and to the
Knowledge of the Selling Companies, no event has occurred and no fact or
circumstance exists with respect to the Sites that could give rise to or serve
as a basis for any such Legal Action.
 
(b)           Except as may be set forth on Schedule 5.15(b), (i) the Selling
Companies have all material Permits and Consents required pursuant to
Environmental Laws in connection with the ownership or operation of the Business
or the Transferred Assets, (ii) each such Permit or Consent is in full force and
effect, no Legal Action to revoke, limit or modify any such Permit or Consent is
pending or, to the Knowledge of
 


 
38

--------------------------------------------------------------------------------

 


the Selling Companies, threatened and no event has occurred and no fact or
circumstance exists that could give rise to or serve as a basis for any such
Legal Action; and (iii) the Selling Companies and their ownership and operation
of the Business and the Transferred Assets are in material compliance with all
terms and conditions thereof.
 
(c)           Except as may be set forth on Schedule 5.15(c), the Selling
Companies have not received written notice of any pending claim alleging the
Selling Companies have Liability under Environmental Laws arising from any
Release of a Hazardous Substance at any Site and, to the Knowledge of the
Selling Companies, no such claim is threatened.
 
(d)           Except as may be set forth on Schedule 5.15(d), none of the
Selling Companies is subject to any written agreement with any Governmental
Authority or any other Person by which any of the Selling Companies have assumed
responsibility, either directly or as a guarantor or surety, for the remediation
of any condition with respect to any Site arising from or relating to a Release
or threatened Release of a Hazardous Substance or violation of any Environmental
Laws.
 
(e)           Except as may be set forth on Schedule 5.15(e), there is not now
and has been no Release of a Hazardous Substance at any Site in form or quantity
requiring remedial action or other response under Environmental Laws.
 
(f)           Except as may be set forth on Schedule 5.15(f), the Selling
Companies have provided the Real Property Purchaser with copies of all reports
and results of investigations concerning the Release or presence of any
Hazardous Substance on, at, under or migrating from any Site in the Selling
Companies’ possession.
 
(g)           Site Listing.  Except as may be set forth on Schedule 5.15(g), no
Site is a treatment, storage or disposal facility, as defined in and regulated
under any Environmental Law, is on or ever was listed or is proposed to be
listed on the National Priorities List pursuant to CERCLA, or on any similar
state list of sites requiring investigation or clean up.
 
(h)           Tanks; No Asbestos.  Except as may be set forth on Schedule
5.15(h), to the Knowledge of the Selling Companies, there currently are no, and
there have never been, any (A) underground or aboveground storage tanks, active
or abandoned at any Site, (B) asbestos or urea formaldehyde-containing materials
incorporated into or used on the buildings or any improvements that are a part
of the Owned Real Property, or incorporated into other assets of any of the
Selling Companies in violation of Environmental Laws; (C) electrical
transformers, capacitors, fluorescent light fixtures with ballasts, or other
equipment containing polychlorinated biphenyls on the Owned Real Property in
violation of Environmental Laws, or (D) asbestos-containing material of any kind
or nature at the Owned Real Property in violation of Environmental Laws.  With
respect to the tanks listed on Schedule 5.15(h), to the Knowledge of the
 


 
39

--------------------------------------------------------------------------------

 


Selling Companies, any such tanks are in good condition and repair and are in
compliance with all Environmental Laws.
 
(i)           Environmental Reports.  There has been no written environmental
audit, report or investigation with respect to any Site conducted by, nor is
there any in the possession of, any of the Selling Companies, except for the
environmental reports and audits listed on Schedule 5.15(i), complete and
accurate copies of which have been provided to Real Property Purchaser.
 
Section 5.16       Warranty Claims .  Schedule 5.16 of the Disclosure Memorandum
sets forth true, complete and correct copies of the product warranty policies of
the Selling Companies and, except as set forth on Schedule 5.16 of the
Disclosure Memorandum, to the Knowledge of the Selling Companies, there have
been no material claims for breach of warranty with respect to any product
labeled, packaged, marketed or distributed by the Selling Companies since
January 1, 2008.  Except as set forth on Schedule 5.16 of the Disclosure
Memorandum, since January 1, 2008 there have been no product liability claims
asserted against the Selling Companies other than product returns in the
Ordinary Course of Business.
 
Section 5.17       Brokers.  Except as set forth on Schedule 5.17 of the
Disclosure Memorandum, no broker, finder, agent or similar intermediary has
acted on behalf of the Selling Companies in connection with this acquisition or
this Agreement or any Related Agreement and there are no brokerage commissions,
finders’ fees or similar fees or commissions payable in connection with this
Agreement or any of the Related Agreements based on any agreement, arrangement
or understanding with the Selling Companies or any action taken by any of the
Selling Companies.
 
Section 5.18                        Tax Matters.
 
(a)           Except as set forth on Schedule 5.18 of the Disclosure Memorandum,
all Tax Returns required to be filed by or with respect to the Selling Companies
have been properly prepared and timely filed, and all such Tax Returns are true,
complete and correct in all material respects.
 
(b)           Except as set forth on Schedule 5.18 of the Disclosure Memorandum,
the Selling Companies have fully and timely paid all Taxes owed by them (whether
or not shown on any Tax Return), and have made or will, prior to the Closing
Date, make adequate provision on the financial records for the payment of any
Taxes that are not yet due and payable or that are being contested in good
faith, for all taxable periods or portions thereof, ending on or before the
Closing Date.  The charges, accruals, and reserves with respect to Taxes on the
books of the Selling Companies are or will be adequate and are at least equal to
the Selling Companies’ Liability therefor as adjusted for operations and
transactions through the Closing Date in accordance with past practices and
customs observed in filed Tax Returns relating to the Selling Companies.
 


 
40

--------------------------------------------------------------------------------

 




 
(c)           There are no Liens for Taxes upon the assets or properties of the
Selling Companies, except for statutory Liens for current Taxes not yet due.
 
(d)           Ronson Canada is a registrant for the purposes of the Excise Tax
Act and its registration number is 121778682.  Ronson Canada has not been and is
not now a financial institution for the purpose of the Excise Tax Act.  Ronson
Canada is not a non-resident of Canada for the purposes of the Income Tax Act.
 
Section 5.19      Export Compliance.  To the Knowledge of the Selling Companies,
each Selling Company is in compliance with, the Business has been conducted in
compliance with, and the Transferred Assets have been owned and used in
compliance with, all Legal Requirements relating to international trade and
investment, including the Cuban Democracy Act, Foreign Corrupt Practices Act of
1977; trade sanctions and embargoes against various countries under the
International Emergency Economic Powers Act and the Trading with the Enemy Act;
export controls under the Export Administration Regulations; the Iran and Libya
Sanctions Act of 1996; the Cuban Liberty and Democratic Solidarity (LIBERTAD)
Act of 1996 (also known as the Helms-Burton Act); antiboycott laws administered
by the U.S. Commerce Department under the Export Administration Regulations and
by the U.S. Treasury Department under Section 999 of the Code; and the Economic
Espionage Act of 1996.
 
Section 5.20      Employees and Employee Benefit Plans.
 
(a)           List of Plans; Compliance.  Schedule 5.20(a) of the Disclosure
Memorandum sets forth a complete and correct list of all Employee Benefit Plans
of the Selling Companies.  Each of the Employee Benefit Plans is in material
compliance with all applicable Legal Requirements.  None of the Employee Benefit
Plans is a “Multi-Employer Plan” (as defined in Section 3(37) of ERISA).
 
(b)           Contributions.  Except as disclosed in Schedule 5.20(b) of the
Disclosure Memorandum, full payment has been made of all amounts that are
required under the terms of each Employee Benefit Plan to be paid by any of the
Selling Companies as contributions with respect to all periods prior to and
including the last day of the most recent fiscal year of such Employee Benefit
Plan and all periods thereafter up to the Closing Date.
 
(c)           Continuation Requirements.  Each of the Selling Companies has, at
all times, complied, and currently complies with the applicable continuation
requirements for its welfare benefit plans, including (A) Section 4980B of the
Code (as well as its predecessor provision, Section 162(k) of the Code) and
Sections 601 through 608, inclusive, of ERISA, and (B) any applicable state
statues mandating health insurance continuation coverage for employees.
 


 
41

--------------------------------------------------------------------------------

 




 
(d)           Labor and Employment Matters.  Except as set forth on Schedule
5.20(d) of the Disclosure Memorandum, (i) there are no pending, or to the
Knowledge of the Selling Companies, threatened, labor or employment disputes or
controversies, including any Legal Actions alleging unlawful harassment,
employment discrimination, unfair labor practices, unpaid wages, unlawful wage
or immigration practices, or unlawful Tax withholding practices; (ii) there is
no strike, slowdown, work stoppage, lockout or other material job action
underway, or to the Knowledge of the Selling Companies, threatened, and no such
job action has occurred in the past three (3) years; (iii) with respect to the
transactions contemplated by this Agreement and the Related Agreements, any
notice required under any Legal Requirement or Contract has been or, prior to
the Closing, will be given in a timely manner, and all bargaining obligations
with any employee representative have been or, prior to the Closing, will be
satisfied; and (iv) within the past three (3) years, none of the Selling
Companies has implemented any plant closing or layoff of employees that could
implicate the WARN Act, and the transactions contemplated by this Agreement will
not require any action with respect to the WARN Act.  To the Knowledge of the
Selling Companies, no event has occurred and no circumstances exist which could
result in any of the foregoing representations and warranties in this Section
5.20(d) being false, inaccurate or misleading.
 
Section 5.21       Insurance .  Schedule 5.21 of the Disclosure Memorandum sets
forth a complete and accurate list of all insurance policies of any kind or
nature that cover or which are related to the Business or any of the Transferred
Assets.  Except as set forth on Schedule 5.21 of the Disclosure Memorandum,
there are no claims that relate to the Business or the Transferred Assets
currently pending under any such insurance policies and, to the Knowledge of the
Selling Companies, there has been no occurrence and no fact or circumstance
exists that could give rise to or serve as the basis for any such claim.  All
such policies (i) are in full force and effect, (ii) are sufficient for the
Selling Companies to comply with all Legal Requirements and all Contracts, and
(iii) are legal, valid, binding, and enforceable policies.  Such policies
provide coverage (for full replacement value) against loss or damage to the
property of others held by any of the Selling Companies or otherwise located at
any facility of any of the Selling Companies, including goods consigned to any
of the Selling Companies.  All premiums with respect to such insurance policies
are paid current in accordance with policy terms.  Complete and correct copies
of such policies have been furnished to Purchasers.  The Selling Companies shall
use commercially reasonable efforts to cause all such insurance policies, or
comparable coverage, to be continued in full force and effect on identical terms
through the Closing Date.
 
Section 5.22      [Reserved]
 
Section 5.23      Board Approval.  The Board, by resolutions duly adopted at a
meeting called and held, has (i) determined that this Agreement and the
transactions
 


 
42

--------------------------------------------------------------------------------

 


contemplated hereby are in the best interests of Ronson, (ii) adopted a
resolution approving this Agreement and the transactions contemplated hereby,
(iii) recommended that the shareholders of Ronson approve this Agreement and the
transactions contemplated hereby, and (iv) directed that such matters be
submitted for consideration by the shareholders of Ronson in accordance with
Legal Requirements.
 
Section 5.24       Disclosure.  No representation or warranty by any of the
Selling Companies in this Agreement, and no statement made by any of the Selling
Companies in the Schedules of the Disclosure Memorandum, any Related Agreements
or any certificate or other document furnished or to be furnished to Purchasers
pursuant hereto or thereto, or in connection with the negotiation, execution or
performance of this Agreement and the Related Agreements contains or will at the
Closing contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not misleading.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchasers, jointly and severally, hereby represent and warrant to the
Selling Companies as follows:
 
Section 6.1        Due Incorporation; Organization; Qualification.
 
(a)           The Business Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has all requisite power and authority to own and operate its property and
assets and to conduct its business as currently conducted.  The Real Property
Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to own and operate its property and assets and to conduct its business
as currently conducted.
 
(b)           Each of the Purchasers is qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
location of it business or properties requires such qualification, except where
the failure to be so qualified or so authorized would not reasonably be expect
to have a Material Adverse Effect on the ability of the Purchasers to consummate
the transactions contemplated by this Agreement or by the Related Agreements.
 
Section 6.2         Charter Documents and Corporate Records.  The Business
Purchaser has delivered to the Selling Companies true and complete copies of the
Certificate of Incorporation and By-laws of the Business Purchaser.  The
Business Purchaser is not in violation of any of the provisions of its
Certificate of Incorporation or
 


 
43

--------------------------------------------------------------------------------

 


By-laws.  The Real Property Purchaser has delivered to the Selling Companies
true and complete copies of the Certificate of Incorporation and Bylaws of the
Real Property Purchaser.  The Real Property Purchaser is not in violation of any
of the provisions of its Certificate of Incorporation or Bylaws.
 
Section 6.3        Authority to Execute and Perform Agreements; Due Execution
and Enforceability.
 
(a)           The execution, delivery and performance by the Purchasers of this
Agreement and the Related Agreements to which either of the Purchasers is or
will be a party and the consummation by the Purchasers of the transactions
contemplated hereby and thereby are within the Purchasers’ corporate powers and
have been duly authorized by all necessary corporate action on the part of the
Purchasers.  This Agreement and the Related Agreements to which either of the
Purchasers is a party have been, and each Related Agreement to which either of
the Purchasers will be a party, will be, duly executed and delivered by the
Purchasers and (assuming due execution and delivery hereof by the other parties
hereto and thereto) this Agreement and any Related Agreements to which either of
the Purchasers is or will be a party constitute or, when executed and delivered
by the Purchasers, will constitute the valid and binding obligation of the
Purchasers, enforceable against the Purchasers in accordance with their
respective terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, or similar
laws from time to time in effect affecting the enforcement of creditors’ rights
generally.
 
(b)           The execution and delivery by the Purchasers of this Agreement and
the Related Agreements, the consummation of the transactions contemplated hereby
and the performance by the Purchasers of this Agreement and the Related
Agreements in accordance with their terms and conditions do not and will not
(i) require the Purchasers to obtain any Consent, approval, authorization or
action of, or make any filing with or give any notice to, any Governmental
Authority or any other Person, (ii) violate any Legal Requirement applicable to
the Purchasers or their respective assets or securities or, (iii) contravene the
terms of the Certificate of Incorporation or the By-laws of the Purchasers.
 
Section 6.4         Claims and Proceedings.  There are no actions, suits, claims
or legal or administrative proceedings or investigations, pending or, to the
knowledge of the Purchasers, threatened, against or involving the Purchasers
that purport to enjoin or restrain the execution, delivery or performance of
this Agreement or any of the Related Agreements.
 
Section 6.5         Brokers.  No broker, finder, agent or similar intermediary
has acted on behalf of any of the Purchasers or their Affiliates in connection
with this acquisition or this Agreement or any Related Agreement and there are
no brokerage commissions, finders’ fees or similar fees or commissions payable
in connection with
 


 
44

--------------------------------------------------------------------------------

 


this Agreement or any of the Related Agreements based on any agreement,
arrangement or understanding with the Purchasers or their Affiliates or any
action taken by the Purchasers or their Affiliates.
 
Section 6.6         GST.  The Business Assets Purchaser will be, as of the
Closing Date, duly registered under subdivision (d) of Division V of Part IX of
the Excise Tax Act with respect to goods and services.
 
Section 6.7         No Financing Contingency.  The obligations of the Purchasers
to complete the transactions contemplated by this Agreement are not subject to
any condition or contingency that either of the Purchasers obtain any financing.
 
ARTICLE VII
 
COVENANTS
 
Section 7.1          Interim Operating Covenants.  From the date hereof until
the Closing, except as set forth on Schedule 7.1 of the Disclosure Memorandum,
the Selling Companies shall use commercially reasonable efforts to preserve
intact the Business and shall continue to operate the Business in the Ordinary
Course of Business.  The Selling Companies shall consult with Purchasers prior
to taking any action or entering into any Contract or transaction that may be of
strategic importance to the Business other than customer or supplier Contracts
entered into in the Ordinary Course of Business.
 
Section 7.2         Commercially Reasonable Efforts.  Subject to the terms and
conditions of this Agreement and each Related Agreement, each party hereto shall
use its respective commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Legal Requirements to consummate the transactions
contemplated by this Agreement and the Related Agreements, including (i)
preparing and filing as promptly as practicable with any Governmental Authority
or other third party all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents and (ii) obtaining and maintaining all approvals, Consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Authority or other third party that are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement and by the Related Agreements.
 
Section 7.3         Access .  Upon reasonable prior notice and subject to
applicable Legal Requirements, the Selling Companies will afford to the
officers, employees, accountants, counsel and other representatives of
Purchasers, reasonable access, during the period prior to the Closing, to all of
the properties, books, contracts, commitments and records of the Selling
Companies relating to the Transferred Assets or the Business, and, upon prior
notice and approval by the Selling Companies (which shall
 


 
45

--------------------------------------------------------------------------------

 


not be unreasonably withheld), access to all employees, customers, and suppliers
of the Selling Companies, as may be reasonably requested by the
Purchasers.  During such period, the Selling Companies shall promptly furnish to
the Purchasers and their representatives all other information concerning the
Transferred Assets as the Purchasers may reasonably request.  The parties will
hold any such information which is nonpublic in confidence in accordance with
the Confidentiality Agreement, dated May 29, 2009, between Ronson Corporation
and Zippo Manufacturing Company (the “Confidentiality Agreement”).  Any
investigation pursuant to this Section 7.3 shall be conducted in such manner as
not to interfere unreasonably with the conduct of the Business and shall be
subject to such reasonable restrictions the Selling Companies shall deem
necessary for such purpose.  Purchasers shall perform no sampling of soil or
other substrate, groundwater or surface water without Selling Companies’ written
approval, which shall not be unreasonably withheld, conditional or delayed,
provided that Selling Companies hereby consent to the sampling proposed on
Schedule 7.6 of the Disclosure Memorandum.  Purchasers agree that (i) the
results of any such sampling shall be held in accordance with the
Confidentiality Agreement; (ii) Purchaser and Purchasers’ representatives shall
not report the results of any such sampling to any Person, including without
limitation, any Governmental Authority and Purchasers shall not retain a
Licensed Site Remediation Professional as defined under the Environmental Laws
of the State of New Jersey, it being understood that Purchasers may retain
Environ Corp., provided that Environ may not disclose the results of Purchasers’
investigation to any Licensed Site Remediation Professional in the employ of
Environ or any other person other than Purchasers and Purchasers’
representatives who are subject to the confidentiality provisions herein; and
(iii) prior to Closing, neither Purchasers nor any of Purchasers’
representatives shall provide the results of any such sampling or other
environmental investigation after the date hereof to the Selling Companies or
any representative of the Selling Companies except upon a written request from
the Selling Companies to the Purchasers to obtain such results.  Purchasers
shall indemnify the Selling Companies for all Liabilities arising out of the
negligence or willful misconduct of Purchasers’ agents’ entry onto the Real
Property.  Prior to any sampling, Purchasers shall provide the Selling Companies
with evidence of insurance reasonably satisfactory to the Selling Companies.  No
information or knowledge obtained in any investigation pursuant to this Section
7.3 or otherwise shall affect or be deemed to modify any representation or
warranty contained in this Agreement or the Disclosure Memorandum or the
conditions to the obligations of the parties to consummate the transaction
contemplated by this Agreement or any Related Agreement provided, however, the
Purchasers shall notify in writing the Selling Companies if any of their
officers who have had active involvement in the negotiation of the transactions
contemplated hereby has actual knowledge of information that causes a
representation or warranty to be false or misleading, subject to the limitations
on disclosure of the results of any environmental sampling or other
investigation as provided in this Section 7.3.
 


 
46

--------------------------------------------------------------------------------

 




 
Section 7.4         Confidentiality.  After the Closing, the Selling Companies
shall hold, and shall use their commercially reasonable efforts to cause their
respective advisors and other representatives to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other Legal
Requirements, all confidential documents and information concerning the
Purchasers or the Business, except to the extent that such information can be
shown to have been (i) in the public domain through no fault of such Person or
its Affiliates or (ii) later lawfully acquired by such Person from sources other
than those related to its prior ownership of the Transferred Assets or those
known to such Person to be under an obligation of confidentiality to the
Purchasers.  The obligation of each such Person to hold any such information in
confidence shall be satisfied if such Person exercises the same care with
respect to such information as such Person would take to preserve the
confidentiality of such Person’s own similar information.
 
Section 7.5         Intellectual Property Matters.
 
(a)           The Seller or Ronson, as applicable, shall notify the Purchasers
if it knows that any of the Transferred Intellectual Property is being
infringed, or if it has received notice of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the courts of the United States or the several
states, the U.S. Patent and Trademark Office (the “PTO”), the U.S. Copyright
Office (the “Copyright Office”) or any other Governmental Authority (including
the Canadian Intellectual Property Office).
 
(b)           The Seller and Ronson shall take all commercially reasonable
actions consistent with good business practices to protect and maintain the
Transferred Intellectual Property.
 
(c)           At Closing, the Selling Companies and their respective Affiliates
shall take any and all action to cause the certificates of incorporation of each
Selling Company to be amended to remove any reference to “Ronson” or any other
Trademark assigned herewith and to change the corporate name of such Selling
Company to a name that does not incorporate and is not confusingly similar to
“Ronson” or any other Trademark assigned herewith and to register such change of
name with the Treasurer of the State of New Jersey.  Except with respect to the
Aviation Mark from and after the Closing, the Selling Companies shall not, and
shall not permit their respective Affiliates to, use the name “Ronson,” any
derivative thereof, or any name confusingly similar thereto, as a corporate
name, trade name, domain name, trademark, service mark or for any other purpose.
 
Section 7.6                        Industrial Site Recovery Act; Environmental
Remediation Holdback.
 


 
47

--------------------------------------------------------------------------------

 




 
(a)           The Purchasers acknowledge that the Owned Real Property
constitutes an “industrial establishment” as defined under the Industrial Site
Recovery Act, N.J.S.A. 13:1K-6 et seq. and regulations promulgated thereunder
(“ISRA”).  The Selling Companies shall, at their sole cost and expense, obtain
from the NJDEP pursuant to ISRA, as the same may be hereafter amended, whatever
approvals are required to permit the consummation of the transaction
contemplated herein (“ISRA Closing Compliance”).  The Selling Companies shall
diligently pursue such ISRA Closing Compliance and the Purchasers shall
cooperate, at no cost to Purchasers (other than their internal overhead or legal
expenses or consulting expenses or similar expenses to review the Selling
Companies’ work), with the Selling Companies’ efforts to obtain ISRA Closing
Compliance.  In the event that the ISRA Closing Compliance for the Owned Real
Property shall be in the form of a remediation agreement pursuant to N.J.S.A.
13:1K-9(e), (i) the Selling Companies shall execute an application for a
remediation agreement that is accurate and complete and reviewed by and
reasonably acceptable to the Real Property Purchaser; (ii) the Selling Companies
shall fund a remediation funding source (in form acceptable under applicable
Legal Requirements (other than a self guarantee) that is reasonably acceptable
to the Real Property Purchaser (which may be a remediation trust fund held by a
bank or counsel for the Selling Companies)) as required by ISRA at Closing (the
“ISRA Remediation Funding Source”) which shall be deemed part of ISRA Closing
Compliance for the purpose of this Section 7.6 and Section 4.1(g); and (iii)
after the Closing, the Selling Companies shall be responsible for doing whatever
is necessary, at their sole cost and expense, to obtain ISRA Compliance, as
hereinafter defined, for the Owned Real Property all in form and manner
reasonably acceptable to the Real Property Purchaser, subject to the terms of
this Section 7.6(a).  Without limiting the generality of the foregoing, the
Selling Companies shall cause to be filed with the NJDEP a General Information
Notice (GIN) which shall be in the customary form and which shall check the box
for “cessation of operations” at Item 5 thereon (as well as sale of the
business) and check the option for compliance with the Technical Regulations at
Item 9 thereon, as soon as possible following the date hereof (but in no event
later than five (5) calendar days following the date hereof).  The provisions of
this Section 7.6(a) shall survive the Closing.  In fulfilling their obligation
under this Section 7.6(a), the Selling Companies shall (i) confer with the Real
Property Purchaser and keep the Real Property Purchaser reasonably informed of
all actions undertaken, and (ii) provide copies of all documents to be filed
with any Governmental Authority to the Real Property Purchaser for review and
comment prior to filing the same, provided Purchaser’s review and comment shall
not unreasonably delay submission of such documents.  The Selling Companies
shall be solely responsible for all proposals, negotiations, discussions and
agreements with the NJDEP pursuant to ISRA.  Purchasers shall not make proposals
to or negotiate with the NJDEP pertaining to the Selling Companies’ efforts to
comply with ISRA.  Purchasers shall be liable for any Hazardous Substance
Released on, at, under or from the Owned Real Property on and after the Closing,
unless Released by the Selling Companies or any of the Selling Companies’
representatives, including the costs to achieve ISRA Compliance for such
Hazardous Substances and, upon the Selling Companies’ receipt of
 


 
48

--------------------------------------------------------------------------------

 


ISRA Compliance for the Owned Real Property, the Real Property Purchaser shall
be responsible for compliance with all requirements of Environmental Laws with
respect to the Owned Real Property.  After the Closing, the Selling Companies
and the Selling Companies’ representatives shall have reasonable access to the
Owned Real Property, upon commercially reasonable prior notice, to perform
whatever work is necessary to achieve ISRA Compliance.  So long as the Selling
Companies shall use reasonable efforts to avoid interfering with Purchasers’
activities on the Owned Real Property, Purchasers waives any right they may have
now or in the future to assert any claim on Purchasers’ behalf, or on behalf of
any third party, against the Selling Companies arising from or in any way
related to interference with the right to the quiet use and enjoyment of the
Owned Real Property, including, without limitation, loss of income, rents or
profits, arising from the effort to achieve ISRA Compliance.  Further, so long
as the Selling Companies are diligently complying with the obligations set forth
in this Section 7.6 or have obtained ISRA Compliance, Purchasers waive any right
they may have now or in the future to assert any claim on Purchasers’ behalf, or
on behalf of any third party, against the Selling Companies arising from or in
any way related to diminution of property value or loss of income, rents or
profits arising from or related to the presence of Hazardous Substances on, at,
under or migrating from the Owned Real Property.  The Selling Companies shall
indemnify the Real Property Purchaser for all Liabilities arising out of the
negligence or willful misconduct of the Selling Companies’ and their agents’
entry onto the Owned Real Property in the performance of any work required under
this Section 7.6.  Prior to any sampling, the Selling Companies shall provide
the Real Property Purchaser with evidence of insurance satisfactory to the Real
Property Purchaser.  The term “ISRA Compliance” shall mean obtaining a no
further action letter from the NJDEP or a response action outcome statement from
a Licensed Site Remediation Professional, approving the Selling Companies’
negative declaration or ISRA Remedial Action Workplan implementation with
respect to Hazardous Substances Released on, at, under or from the Owned Real
Property prior to the Closing.  The Real Property Purchaser and the Selling
Companies agree that ISRA Compliance shall be obtained to standards applicable
to non-residential properties which may be subject to “engineering controls” or
“institutional controls,” as those terms are defined under applicable
Environmental Laws, and the Real Property Purchaser agrees to reasonably
cooperate with that approach at no cost to the Purchasers (other than internal
overhead or legal expenses or consulting expenses or similar expenses to review
the Selling Companies’ compliance) including by assuring written consent as may
be required from the Real Property Purchaser to effectuate that
approach.  Notwithstanding anything contained herein, Purchasers acknowledge
that the Selling Companies may record a remediation agreement in the title
record for the Owned Real Property to the extent required pursuant to
Environmental Laws including ISRA, and the Real Property Purchaser shall
cooperate with such requirement including by signing any consent required
therefore.
 


 
49

--------------------------------------------------------------------------------

 




 
(b)           In the event that the Real Property Purchaser determines, in its
discretion, that the amount of funds in the ISRA Remediation Funding Source is
inadequate to fully resolve and/or address any Liability or Losses under any
Environmental Laws at or related to the Owned Real Property or arising from
Release of Hazardous Substance(s) at the Owned Real Property and the amount of
the ISRA Remediation Funding Source is less than Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00), the Selling Companies shall fund from the Closing
Payment an additional remediation funding source in an aggregate amount,
together with the ISRA Remediation Funding Source, of up to $250,000, as
determined by the Real Property Purchaser (the “Additional Remediation Funding
Source”).  The Additional Remediation Funding Source shall be held in escrow
pursuant to the Escrow Agreement and be used exclusively for resolving and/or
addressing any Liability or Losses in connection with obtaining ISRA Compliance
at or related to the Owned Real Property or arising from Release of Hazardous
Substance(s) at the Owned Real Property existing, in any case, on the Closing
Date.  The Purchasers shall not incur any costs to perform any work that is the
Selling Companies’ obligation under this Section 7.6, unless the Selling
Companies shall have failed to diligently pursue their obligations under this
Section 7.6, and Purchaser shall have provided the Selling Companies with thirty
(30) days notice of Purchasers’ intent to perform such work and the Selling
Companies shall have failed within such thirty (30) day period to commence and
diligently pursue compliance.  In the event that the Additional Remediation
Funding Source is inadequate to obtain ISRA Compliance, and the Selling
Companies shall fail to diligently pursue obtaining the ISRA Compliance after
notice and an opportunity to cure, as provided above, the Real Property
Purchaser shall be entitled to, in addition to any other remedies available to
it, additional funding for remediation from the Escrow Account.  The Selling
Companies shall retain rights to coverage under any insurance policies, if any,
that may provide coverage for the Liabilities , Losses and work required of the
Selling Companies under this Section 7.6, or otherwise under this Agreement with
respect to Liability under Environmental Laws.
 
Section 7.7         Collection of Transferred Accounts Receivable.  The Selling
Companies agree that, from and after the Closing, the Purchasers shall have the
right and authority to collect for the Purchasers’ own account or for the
account of its Affiliates all Transferred Accounts Receivable.  The Purchasers
shall have the right to endorse with the name of the Selling Companies, as
applicable, on any checks received on account of any Transferred Accounts
Receivable.  The Selling Companies agree to promptly transfer and deliver to the
Purchasers, any cash or property that the Selling Companies or their respective
Affiliates may receive in respect of any Transferred Accounts Receivable.
 
Section 7.8         Collection of Other Payments .  In addition to the
obligations set forth above in Section 7.7, if, at any time or from time to time
after the Closing, the Selling Companies or any of their Affiliates receives any
cash payments in respect of Transferred Assets (including cash insurance or
condemnation proceeds referred to in
 


 
50

--------------------------------------------------------------------------------

 


Section 2.1(a)(ix) and Section 2.1(b)(ii)) (the “Post-Closing Collection
Amounts”), (a) such Post-Closing Collection Amounts shall be received by the
receiving party as agent for and on behalf of the Purchasers, and (b) the
receiving party shall promptly notify the Purchasers thereof and shall promptly
remit all such receipts to the Purchasers as soon as practicable, and shall
provide to the Purchasers appropriate information as to the nature, source and
classification of such payment.
 
Section 7.9          Post-Closing Access.  From and after the Closing, upon
reasonable prior notice and subject to applicable Legal Requirements, (i) the
Purchasers shall afford to the Selling Companies and their respective
accountants, counsel and other representatives reasonable access to such books
and records of the Business as may be reasonably requested by the Selling
Companies in connection with any obligations or Legal Requirements of the
Selling Companies or with the enforcement of such Selling Company’s rights
hereunder and (ii) the Selling Companies shall afford to the Purchasers and
their respective accountants, counsel and other representatives reasonable
access to (1) all financial books and records of the Business that are Excluded
Assets as may be requested by the Purchasers for any purpose and (2) such other
books and records of the Selling Companies as may be reasonably requested by the
Purchasers in connection with any obligations of the Purchasers or with the
enforcement of Purchasers’ rights hereunder.  Any information so disclosed will
be subject to the provisions of Section 7.4.  Notwithstanding the foregoing, no
party shall be required to disclose any information pursuant to this Section 7.9
to the extent such disclosure would, in the opinion of counsel, reasonably be
expected to result in a waiver or other loss of attorney-client, work-product or
other similar legal privilege.  The Selling Companies agree to maintain and
afford access (including the right to make copies) to the Purchasers to all
books and records of the Business for a period of at least six (6) months
following the Closing Date.
 
Section 7.10      Exclusivity.
 
(a)           From the date of this Agreement through the Closing Date (or
earlier if this Agreement is terminated by its terms prior to such date), Ronson
will not, and will cause its officers, directors, employees, representatives and
Affiliates not to: (a) solicit, initiate or encourage the submission of any
Acquisition Proposal from any Person, or (b) participate in any discussions or
negotiations regarding, furnish any information with respect to, solicit,
initiate, encourage, assist or participate in, or knowingly facilitate in any
other manner any effort or attempt by and Person to do or seek any of the
foregoing.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, if at any time following the date of this Agreement and prior to
Closing: (i) Ronson has received a bona fide written proposal from a third
party; (ii) the Board determines in good faith, after consultation with its
financial advisors and counsel, that
 


 
51

--------------------------------------------------------------------------------

 


such proposal constitutes a Superior Proposal; and (iii) such action is
necessary to comply with its fiduciary duties to the shareholders of Ronson
under applicable Legal Requirements, then Ronson may (x) furnish information
with respect to the Selling Companies to the Person making such proposal; and
(y) participate in discussions or negotiations with such Person regarding such
proposal; provided that Ronson shall have notified the Purchasers in writing
(which may be by electronic mail) at least twenty-four (24) hours prior to any
determination concerning a proposal pursuant to this Section 7.10(b).
 
(c)           Notwithstanding anything to the contrary in this Agreement, if
Ronson receives a proposal which constitutes a Superior Proposal, the Board may,
at any time prior to the Closing, if the Board determines in good faith, after
consultation with counsel, that such action is necessary to comply with its
fiduciary duties to the shareholders of Ronson under applicable Legal
Requirements, terminate this Agreement to pursue a definitive agreement with
respect to such Superior Proposal.
 
Section 7.11       Conveyance Taxes.  The Business Purchaser agrees to pay all
sales, use, value added, transfer, stamp, registration, documentary, excise, or
similar Taxes incurred as a result of the transfer of the Business Assets.  The
Seller and the Real Property Purchaser each agree to pay one-half of all sales,
use, value added, transfer, stamp, registration, documentary, excise, or similar
Taxes incurred as a result of the sale and transfer of the Owned Real Property,
including any realty transfer fees and “mansion tax,” if any, payable in
connection with the sale of the Owned Real Property.  The Selling Companies and
the Purchasers agree to jointly file all required change of ownership and
similar statements.
 
Section 7.12       Shareholder Approval.
 
(a)           In connection with Ronson’s shareholder meeting, Ronson shall, as
promptly as reasonably practicable after the execution of this Agreement,
prepare and file with the SEC a proxy statement (as it may be amended or
supplemented from time to time, the “Proxy Statement”) related to the
consideration of the proposals to be brought before Ronson’s shareholders’
meeting.  The Purchasers shall provide all reasonable cooperation to Ronson and
its representatives in connection with the preparation of the Proxy Statement
and any amendments and supplements thereto including promptly furnishing to
Ronson, upon request, any and all information as may be required to be set forth
in the Proxy Statement under applicable Legal Requirements or by the SEC.
 
(b)           The Purchasers represent, warrant, covenant and agree that none of
the information supplied in writing by or on behalf of the Purchasers expressly
for inclusion in the Proxy Statement shall, in the case of the Proxy Statement,
at the date it is first mailed to Ronson’s shareholders and at the time of
Ronson’s shareholder meeting, or at the time of any amendment or supplement
thereof, contain any untrue
 


 
52

--------------------------------------------------------------------------------

 


statement of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.
 
(c)           Aronson hereby covenants and agrees that, provided the Board has
approved the transactions contemplated by this Agreement, he shall vote all
shares of Ronson owned by him or for which he holds a proxy or other right to
vote in favor of consummation of the transactions contemplated by this
Agreement.
 
Section 7.13       Change of Corporate Names.  On or before the Closing Date,
each of the Selling Companies shall amend its Certificate of Incorporation and
take all other actions necessary to change its name to remove the word “Ronson”
and will not use a name containing any Trademark included in the Transferred
Intellectual Property.
 
Section 7.14       Stay Bonuses.  The Business Assets Purchaser agrees to assume
the obligation of the Selling Companies to pay at the Closing bonuses to certain
employees of the Selling Companies (the “Stay Bonuses”) in the aggregate amount
of $227,000.00 reduced by all withholdings required by applicable Legal
Requirements (which withholdings shall be paid by the Selling Companies) (the
“Stay Bonus Amount”).  The employees to whom Stay Bonuses shall be payable, and
the individual amounts of Stay Bonuses, shall be determined by the Chief
Restructuring Officer of Ronson, and the Business Assets Purchaser shall pay,
pursuant to the terms of this Agreement, the Stay Bonuses as the Chief
Restructuring Officer of Ronson shall direct.
 
ARTICLE VIII
 
NON-COMPETITION
 
Section 8.1         Covenants Against Competition.  The Selling Companies
acknowledge that (i) the Business is conducted by the Selling Companies
throughout the United States, Canada and Mexico (the “Territory”); (ii) the
Selling Companies have trade secrets of, and confidential information
concerning, the Business and the Transferred Assets; (iii) the agreements and
covenants contained in this ARTICLE VIII are essential to protect the Business
and goodwill of the Selling Companies relating to the Business and the
Transferred Assets; and (iv) the Purchasers could not undertake the transactions
contemplated by this Agreement or by the Related Agreements but for such
agreements and covenants.  Accordingly, the Selling Companies covenant and agree
as follows:
 
(a)           Non-Compete.  For a period of three (3) years following the
Closing Date (the “Restricted Period”), the Selling Companies shall not,
directly or indirectly, anywhere in the Territory, (i) except on behalf of the
Purchasers or their Affiliates, engage in any business activities that are the
same or similar to the Business for such Selling Company’s personal benefit or
the benefit of any other Person which
 


 
53

--------------------------------------------------------------------------------

 


engages in any business activities that are the same as or similar to the
Business; (ii) except as agreed to in writing by Business Purchaser and the
applicable Selling Company, render any services relating to any business
activities that are the same or similar to the Business to any Person (other
than for the Purchasers) engaged in such activities or to any Person who was a
customer of the Selling Companies as of the Closing Date or during the 12 months
preceding the Closing Date; or (iii) become interested in any Person described
in clause (ii) above, in any capacity, including as a partner, shareholder,
investor, principal, agent, lender, creditor, trustee or consultant; provided,
however, the Selling Companies may own, directly or indirectly, solely as an
investment, securities of any Person traded on any national securities exchange
if such Selling Company is not a controlling Person of, or a member of a group
which controls, such Person and does not, directly or indirectly, own 5% or more
of any class of securities of such Person.
 
(b)           Employees of the Companies.  Except as agreed to in writing by the
Business Purchaser and the applicable Selling Company, during the Restricted
Period, such Selling Company shall not, directly or indirectly, hire or solicit
any employee of such Selling Company who has accepted a position with either of
the Purchasers or their applicable Affiliates, or encourage any such employee to
terminate his or her relationship with either of the Purchasers or their
applicable Affiliates.
 
Section 8.2         Severability of Covenants.  The Selling Companies
acknowledge and agree that the restrictive covenants set forth in Section 8.1
(the “Restrictive Covenants”) are reasonable and valid in geographical and
temporal scope and in all other respects.  If any court determines that any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable as
to any such Selling Company, the remainder of the Restrictive Covenants shall
not thereby be affected and shall be given full effect as to such Selling
Company, without regard to the invalid portions.
 
Section 8.3         Blue-penciling.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable as to any Selling
Company because of the duration or geographic scope of such provision, such
court shall have the power to reduce the duration or scope of such provision, as
the case may be, as to such Selling Company, and, in its reduced form, such
provision shall then be enforceable.
 
Section 8.4         Enforceability in Jurisdictions.  Notwithstanding the
provisions of Section 12.10, the Purchasers and the Selling Companies intend to
and hereby confer jurisdiction to enforce the Restrictive Covenants upon the
courts of any jurisdiction within the Territory.  If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants unenforceable by
reason of the breadth of their scope or otherwise, it is the intention of the
Purchasers and the Selling Companies that such determination not bar or in any
way affect the Purchasers’ right to the relief provided above in the courts of
any other jurisdiction within the Territory, as to breaches of the
 


 
54

--------------------------------------------------------------------------------

 


Restrictive Covenants in such other respective jurisdictions, the Restrictive
Covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.
 
Section 8.5         Remedies.  The Restrictive Covenants, and the rights
conveyed thereby, are of a unique and special nature and any violation thereof
by the Selling Companies will result in immediate and irreparable harm to the
Purchasers, and the Selling Companies acknowledge that damages in an action at
law will not provide the Purchasers with an adequate remedy for any such
violation.  In addition to all of the remedies otherwise available to the
Purchasers, including the recovery of damages from the Selling Companies, the
Purchasers shall have the right to injunctive and equitable relief to restrain
and enjoin any actual or threatened breach of any of the provisions of this
Article VIII, including temporary restraining orders and/or preliminary or
permanent injunctions to restrain or enjoin any such breach or threatened
breach, without the necessity of posting a bond, cash or otherwise.  All of the
Purchasers’ remedies for the breach or threatened breach of any of the
provisions of this Article VIII shall be cumulative and the pursuit of one
remedy shall not be deemed to exclude any and all other remedies available to
the Purchasers.  The Selling Companies hereby waive the right to assert the
defense that any such breach or violation can be adequately compensated with
damages in an action at law.
 
Section 8.6         Reasonableness.  THE SELLING COMPANIES HAVE CAREFULLY READ
AND CONSIDERED THE PROVISIONS OF THIS ARTICLE VIII AND, HAVING DONE SO, AGREE
THAT THE RESTRICTIONS SET FORTH HEREIN ARE FAIR AND REASONABLE AND ARE
REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF THE PURCHASERS AND
THEIR AFFILIATES.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE RESTRICTIONS
CONTEMPLATED HEREBY ARE BEING ENTERED INTO IN ORDER TO INDUCE THE PURCHASERS TO
ENTER INTO THIS AGREEMENT AND TO PURCHASE THE TRANSFERRED ASSETS AND HAVE BEEN
REQUIRED BY THE PURCHASERS TO PRESERVE THE GOODWILL ASSOCIATED WITH THE
BUSINESS.
 
ARTICLE IX

TERMINATION
 
Section 9.1         Termination.  This Agreement may be terminated, and the
transactions contemplated may be abandoned, at any time prior to the Closing:
 
(a)           with the mutual written consent of the Selling Companies and the
Purchasers;
 


 
55

--------------------------------------------------------------------------------

 




 
(b)           by the Selling Companies or the Purchasers, if the Closing shall
not have taken place on or before March 31, 2010 (the “Termination Date”);
provided, that the right to terminate this Agreement under this Section 9.1(b)
shall not be available to (i) the Selling Companies, if the failure of any of
the Selling Companies to fulfill any of their obligations under this Agreement
or any Related Agreement has been the cause of or resulted in the failure of the
Closing to occur on or before such date, or (ii) the Purchasers, if the failure
of the Purchasers to fulfill any of its obligations under this Agreement or any
Related Agreement has been the cause of or resulted in the failure of the
Closing to occur on or before such date;
 
(c)           by the Purchasers, if there shall have been a breach of any
representation, warranty, covenant or agreement on the part of any of any of the
Selling Companies contained in this Agreement such that the conditions set in
Section 4.1 would not reasonably be expected to be satisfied prior to the
Termination Date;
 
(d)           by the Selling Companies, if there shall have been a breach of any
representation, warranty, covenant or agreement on the part of the Purchasers
contained in this Agreement such that the conditions set in Section 4.2 would
not reasonably be expected to be satisfied prior to the Termination Date;
 
(e)           by the Selling Companies or the Purchasers in the event that any
Governmental Authority shall have issued an order, decree or ruling, or taken
any other action, restraining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement or by any Related Agreement, and
such order decree, ruling or other action shall have become final and
non-appealable; or
 
(f)           by the Selling Companies in accordance with the provisions of
Section 7.10(c).
 
In the event of termination by the Selling Companies or the Purchasers pursuant
to this Section 9.1 (other than pursuant to Section 9.1(a)), written notice
thereof shall be given to the other parties.
 
Section 9.2        Effect of Termination.  If this Agreement is terminated
pursuant to Section 9.1, all obligations of the parties hereunder shall
terminate, except for the obligations set forth in Sections 5.19 and 6.5
(Brokers), this Section 9.2, Section 9.3 and ARTICLE XII (excluding Section
12.7), which shall survive the termination of this Agreement, and except that no
such termination shall relieve any party from liability for any prior willful
and material breach of this Agreement or for fraud.
 
Section 9.3        Termination Fee.  In the event that this Agreement is
terminated by the Selling Companies in accordance with Section 7.10(c), the
Selling Companies shall pay to the Purchasers, by wire transfer of immediately
available funds to such accounts as the Purchasers may designate, all fees and
expenses incurred by the
 


 
56

--------------------------------------------------------------------------------

 


Purchasers in connection with the transaction contemplated by this Agreement,
including legal, accounting and consulting fees, travel expenses, and other
costs and expenses incurred (the “Termination Expenses”) up to a total of
$250,000.  In addition, the Selling Companies shall pay to the Purchasers, by
wire transfer of immediately available funds to such accounts as the Purchasers
may designate, the sum of $250,000 (the “Termination Fee”).  The Termination Fee
is separate from, and in addition to, the Termination Expenses, so that the
maximum combined amount of the Termination Fee and the Termination Expenses is
$500,000.  The Selling Companies shall pay the Termination Expenses within three
(3) business days of being presented a statement setting forth such expenses by
the Purchasers.  The Selling Companies shall pay the Termination Fee solely and
exclusively from the proceeds received by the Selling Companies upon the
consummation of the transaction contemplated by the Superior Proposal or the
consummation of another Acquisition Proposal entered after the date hereof.  If
the Selling Companies fail to pay any amounts due to the Purchasers pursuant to
this Section 9.3 on the dates specified, then the Selling Companies shall pay
all costs and expenses (including legal fees and expenses) incurred by the
Purchasers in connection with any action or proceeding (including the filing of
a Legal Action) taken by either of them to collect such unpaid amount, together
with interest on any such unpaid amounts at the prime lending rate prevailing at
such time, as published by the Wall Street Journal, from the date such amounts
were required to be paid until the date actually received by the Purchasers.
 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1        Indemnification of the Purchasers .  Subject to the
limitations set forth in this ARTICLE X, from and after the Closing, the Selling
Companies shall, jointly and severally, indemnify and hold harmless, to the
fullest extent permitted by law, the Purchasers and their directors, employees,
officers, agents, attorneys, Affiliates, partners and equity holders, and their
respective successors and assigns (collectively, the “Purchaser Indemnified
Parties”) from, against and in respect of any and all Losses based upon, arising
out of or incurred as a result of any of the following:
 
(a)           any Excluded Assets or Excluded Liabilities;
 
(b)           any breach or default in performance by any Selling Company of any
covenant or agreement of such Selling Company contained in this Agreement or any
Related Agreements or in any certificate or document delivered with respect
hereto or thereto;
 
(c)           any breach of, or any inaccuracy in, any representation or
warranty made by the Selling Companies in this Agreement;
 


 
57

--------------------------------------------------------------------------------

 




 
(d)           any failure by the Selling Companies to comply with the provisions
of Section 7.6;
 
(e)           the conduct of the Business, or other business of the Selling
Companies, or the ownership or use of the Transferred Assets, or other assets of
the Selling Companies, prior to or on the Closing Date, other than the Assumed
Liabilities;
 
(f)           any liability under the WARN Act or any similar Legal Requirements
that may be caused by any action of any of the Selling Companies prior to the
Closing or by Purchasers’ decision not to hire previous employees of any of the
Selling Companies;
 
(g)           any Employee Benefit Plan established or maintained by any of the
Selling Companies;
 
(h)           any non-compliance by Ronson Canada with the Bulk Sales Act
(Ontario), other than by reason of the Purchaser’s failure to assume and
discharge any Assumed Liabilities; and
 
(i)           any Taxes due and payable by any of the Selling Companies for any
period including both prior or subsequent to the Closing Date.
 
Section 10.2      Indemnification of the Selling Companies.  Subject to the
limitations set forth in this ARTICLE X, from and after the Closing, the
Purchasers shall, jointly and severally, indemnify and hold harmless, to the
fullest extent permitted by law, the Selling Companies and their respective
directors, employees, officers, agents, attorneys, Affiliates, partners and
equity holders, and their respective successors and assigns (the “Seller
Indemnified Parties”) from, against and in respect of any and all Losses based
upon, arising out of or incurred as a result of any of the following:
 
(a)           any Assumed Liabilities;
 
(b)           any breach or default in performance by the Purchasers of any
covenant or agreement of the Purchasers contained in this Agreement or any
Related Agreement or in any certificate or document delivered with respect
hereto or thereto; and
 
(c)           any breach of, or any inaccuracy in, any representation or
warranty made by the Purchasers in this Agreement (including those
representations and warranties made in Section 7.12(b)).
 
Section 10.3      Monetary Limitations.
 
(a)           Notwithstanding any other provision of this Agreement, except with
respect to breaches of Fundamental Representations and in cases of fraud, where
there shall be no limitations on the amount of any indemnification obligation,
(i)
 


 
58

--------------------------------------------------------------------------------

 


the Selling Companies shall not have any obligation to indemnify any Purchaser
Indemnified Party for a breach of representation or warranty pursuant to Section
10.1(c) unless and until, and only to the extent that, the aggregate of all such
individual Losses incurred or sustained by all Purchaser Indemnified Parties
with respect to which the Purchaser Indemnified Parties are entitled to
indemnification under Section 10.1(c) exceeds $50,000 (the “Threshold Amount”),
whereupon the Selling Companies shall be liable (subject to the following
clauses (ii) and (iii)) for all Losses in excess of the Threshold Amount, and
(ii) the aggregate liability of the Selling Companies to indemnify the Purchaser
Indemnified Parties for Losses under Section 10.1(c) shall in no event exceed
the Escrow Amount (the “Cap Amount”).
 
(b)           Notwithstanding any other provision of this Agreement, except in
cases of fraud, where there shall be no limitations on the amount of any
indemnification obligation, (i) the Purchasers shall not have any obligation to
indemnify the Seller Indemnified Parties pursuant to Section 10.2(c) unless and
until, and only to the extent that, the aggregate of all individual Losses
incurred or sustained by the Seller Indemnified Parties with respect to which
the Seller Indemnified Parties are entitled to indemnification under Section
10.2(c) exceeds the Threshold Amount, whereupon the Purchasers shall be liable
for all Losses in excess of the Threshold Amount, and (ii) the aggregate
liability of the Purchasers to indemnify the Seller Indemnified Parties for
Losses under Section 10.2(c) shall in no event exceed an amount equal to the Cap
Amount.
 
Section 10.4             Survival.  Regardless of any investigation made at any
time by or on behalf of any party hereto or of any information any party may
have in respect thereof, the Purchasers shall have the right to rely on the
representations, warranties, covenants, and agreements of the Selling Companies
contained in this Agreement or in any Related Agreements to which such Selling
Company is party or in any certificate or documents delivered in respect hereof
or thereof, and the Selling Companies shall have the right to rely on the
representations, warranties, covenants and agreements of the Purchasers
contained in this Agreement or in any Related Agreements to which it is party or
in any certificate or documents delivered pursuant to this Agreement.  Except
with respect to breaches of Fundamental Representations and in cases of fraud,
no claim for indemnification pursuant to Section 10.1(c), and no claim for
indemnification pursuant to Section 10.2(c), shall be valid unless notice
thereof, describing with reasonable specificity (in light of the facts then
known) the amount and basis of such claim, is delivered to the relevant
indemnifying parties on or prior to the close of business on the first annual
anniversary of the Closing.
 
Section 10.5             Limitation on Remedies.  Except with respect to claims
determined by a final judgment of a court of competent jurisdiction to be based
upon fraud, the provisions of this ARTICLE X shall constitute the exclusive
remedy for
 


 
59

--------------------------------------------------------------------------------

 


money damages in respect of any claims or Losses arising out of this Agreement
and the transactions contemplated hereby.
 
Section 10.6             Third Party Claims.
 
(a)           Promptly after the receipt by any Person entitled to
indemnification pursuant to this ARTICLE X (the “Indemnified Party”) of notice
of the commencement of any action by a third party (such action, a “Third Party
Claim”), such Indemnified Party shall, if a claim with respect thereto is to be
made against any party or parties obligated to provide indemnification pursuant
to this ARTICLE X (the “Indemnifying Party”), give such Indemnifying Party
written notice of such Third Party Claim in reasonable detail in light of the
circumstances then known to such Indemnified Party; provided, that the failure
of the Indemnified Party to provide such notice shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent that such
failure to give notice shall prejudice any defense or claim available to the
Indemnifying Party.
 
(b)           The Indemnifying Party shall be entitled to assume the defense of
any Third Party Claim with counsel reasonably satisfactory to the Indemnified
Party, at the Indemnifying Party’s sole expense; provided that the Indemnifying
Party shall not be entitled to assume or continue control of the defense of any
Third Party Claim if (i) the Third Party Claim seeks an injunction or equitable
relief against any Indemnified Party, (ii) the Third Party Claim would
reasonably be expected to result in Losses in excess of the amounts available
for indemnification pursuant to Section 10.3, (iii) the Indemnifying Party has
failed to defend or is failing to defend in good faith the Third Party Claim or
(iv) the Indemnifying Party has not acknowledged that such Third Party Claim is
subject to indemnification pursuant to this ARTICLE X.
 
(c)           If the Indemnifying Party assumes the defense of any Third Party
Claim, (i) it shall not settle the Third Party Claim unless the settlement shall
include an unconditional release of the Indemnified Party, reasonably
satisfactory to the Indemnified Party, from all liability with respect to such
Third Party Claim, (ii) it shall indemnify and hold the Indemnified Party
harmless from and against any and all Losses caused by or arising out of any
settlement or judgment of such claim and may not claim that it does not have an
indemnification obligation with respect thereto and (iii) the Indemnified Party
shall have the right (but not the obligation) to participate in the defense of
such Third Party Claim and to employ, at its own expense, counsel separate from
counsel employed by the Indemnifying Party; provided, that the fees and expenses
of such counsel shall be at the expense of the Indemnifying Party if the
Indemnifying Party and the Indemnified Party are both named parties to the
proceedings and the Indemnified Party shall have reasonably concluded that
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.
 


 
60

--------------------------------------------------------------------------------

 




 
(d)           If the Indemnifying Party does not assume the defense of any Third
Party Claim, the Indemnified Party may defend against or settle such claim in
such manner and on such terms as it in good faith deems appropriate and shall be
entitled to indemnification in respect thereof in accordance with Section 10.1
or Section 10.2, as applicable.  If the Indemnifying Party is not entitled to
assume the defense or continue to control the defense of any Third Party Claim
as a result of the provisions of this Section 10.6, the Indemnified Party shall
not settle the Third Party Claim in question if the Indemnifying Party shall
have any obligation as a result of such settlement (whether monetary or
otherwise) unless such settlement is consented to in writing by the Indemnifying
Party, such consent not to be unreasonably withheld or delayed.  In no event
shall the Indemnified Party settle any Third Party Claim for which the defense
thereof is controlled by the Indemnifying Party absent the consent of the
Indemnifying Party (such consent not to be unreasonably withheld or delayed).
 
(e)           Each party shall cooperate, and cause their respective Affiliates
to cooperate, in the defense or prosecution of any Third Party Claim.
 
Section 10.7              Direct Claims.  Any claim by an Indemnified Party for
indemnification pursuant to this Article X that does not result from a Third
Party Claim (such action, a “Direct Claim”) will be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof.  Such notice by the
Indemnified Party will describe the Direct Claim in reasonable detail, will
include copies of all available material written evidence thereof and will
indicate the estimated amount, if reasonably practicable, of Losses that have
been or may be sustained by the Indemnified Party.  The Indemnifying Party will
have a period of thirty (30) days within which to respond in writing to such
Direct Claim.  If the Indemnifying Party does not so respond within such thirty
(30) day period, the Indemnifying Party will be deemed to have rejected such
claim, in which event the Indemnified Party will be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.
 
Section 10.8             Additional Matters.  Any amounts payable under Section
10.1 or Section 10.2 shall be treated by the Purchasers and the Selling
Companies as adjustments to the Purchase Price.
 
Section 10.9             Effect of Investigation; Schedules.  The right to
indemnification, reimbursement or other remedy based upon the representations,
warranties, covenants and obligations of the parties under this Agreement or any
of the Related Agreements shall not be affected or limited by (i) any
investigation (including any environmental investigation or assessment)
conducted by the party seeking indemnification, (ii) any knowledge acquired (or
capable of being acquired) by the party seeking indemnification at any time,
whether before or after the date hereof or the Closing Date, (iii) any
restatements, updates, revisions, or supplements to the Schedules
 


 
61

--------------------------------------------------------------------------------

 


of the Disclosure Memorandum accompanying this Agreement after the date hereof
with respect to the accuracy or inaccuracy of or compliance with any
representation, warranty, covenant or obligation of the party from whom
indemnification is sought, or (iv), for the avoidance of any doubt, the
disclosures set forth in the Disclosure Memorandum, it being acknowledged by the
Selling Companies that the right of any Purchaser Indemnified Person to
indemnity under Sections 10.1(a), (b), (d), (e), (f), (g), (h), and (i) shall be
determined as if such disclosures were not made.  The waiver by a party of any
condition to such party’s obligation to close the transactions contemplated by
this Agreement and the Related Agreements as to the accuracy of any
representation or warranty, or the performance of or compliance with any
covenant or obligation, will not affect the right of such party to
indemnification, reimbursement or other remedy based upon any breach of such
representation, warranty, covenant or obligation.
 
Section 10.10           Right of Set Off.  Upon notice to the Selling Companies
specifying in reasonable detail the basis therefor, the Purchasers may set off
any amount to which they may be entitled under this Article X against amounts
otherwise payable under any of the Related Agreements or may give notice of a
claim in such amount under the Escrow Agreement. The exercise of such right of
setoff by the Purchasers in good faith, whether or not ultimately determined to
be justified, will not constitute an event of default under any Related
Agreements. Neither the exercise of nor the failure to exercise such right of
setoff or to give a notice of a claim under the Escrow Agreement will constitute
an election of remedies or limit the Purchasers in any manner in the enforcement
of any other remedies that may be available to them.
 
ARTICLE XI
 
BULK SALES TAX
 
Section 11.1             Bulk Sales Tax.  The Purchasers shall file the
prescribed “Notice of Sale, Transfer or Assignment in Bulk” with the New Jersey
Division of Taxation as prescribed by the applicable tax laws within the time
period prescribed by law.  The Purchasers shall send a copy of said Notice to
the Selling Companies when the Purchasers submit same to the New Jersey Division
of Taxation, Bulk Sales Section.  Upon notice from the New Jersey Division of
Taxation, the amount recommended for taxes, Liabilities and obligations (the
“Bulk Sales Escrow Amount”) shall be deducted from the Closing Payment and
deposited in the Escrow Account and held by the Escrow Agent pursuant to the
terms and conditions hereof and of the Escrow Agreement until such Taxes,
Liabilities and obligations are paid for in full, are otherwise satisfied, or
the parties have received written notice from the New Jersey Division of
Taxation that the Bulk Sales Escrow Amount may be released or allowed to be
distributed.  Unless otherwise paid by the Selling Companies or distributed to
the Selling Companies pursuant to the preceding sentence, the Bulk Sales Escrow
Amount shall be used to pay and satisfy such Taxes, Liabilities and obligations
due and owing to the State of New
 


 
62

--------------------------------------------------------------------------------

 


Jersey pursuant to notice and demand of payment.  In the event that said Taxes,
Liabilities and obligations exceed the Bulk Sales Escrow Amount, the Selling
Companies shall pay the excess from their own funds.  In the event that said
Taxes, Liabilities and obligations are less than the amount of the Bulk Sales
Escrow Amount, payment shall be made in satisfaction of the debt, and the excess
shall be paid to the Selling Companies pursuant to the terms and conditions
hereof and of the EscrowAgreement.  The parties acknowledge and agree that the
Bulk Sales Escrow Amount is intended solely for the satisfaction of the Taxes,
Liabilities and obligations referred to in this Section 11.1 and is not intended
to be included as part of the Escrow Amount for any other purpose, including for
purposes of determining the Cap Amount pursuant to Article X.
 
ARTICLE XII
 
MISCELLANEOUS PROVISIONS
 
Section 12.1             Entire Agreement.  This Agreement (including the
Exhibits and Schedules of the Disclosure Memorandum), the Confidentiality
Agreement and the Related Agreements executed in connection with the
consummation of the transactions contemplated hereby represent the entire
agreement of the parties pertaining to the subject matter hereof.  The
Confidentiality Agreement shall terminate automatically upon completion of the
Closing.
 
Section 12.2             Amendments.  This Agreement may not be modified,
Amended or supplemented except by a written instrument signed by the parties
hereto.
 
Section 12.3             Counterparts.  This Agreement may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument.
 
Section 12.4             Binding Agreement; Assignability.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective beneficiaries, Affiliates, successors and permitted assigns.  No
party to this Agreement shall have the right to assign its rights and
obligations hereunder in whole or in part to any Person or party without the
written consent of each other party; provided that either of the Purchasers may
assign its respective rights and obligations hereunder with respect to the
Transferred Assets and Assumed Liabilities to any Affiliate of the Purchasers.
 
Section 12.5             Notices.  All notices and other communications
hereunder shall be in writing and shall be delivered in Person, by facsimile
transmission, cable, telegram or telex, or by overnight courier or air mail
(registered or certified mail, postage prepaid, return receipt requested) and
addressed as follows:
 


 
63

--------------------------------------------------------------------------------

 




 
If to any Selling Company:
 
Ronson Corporation
c/o Justin Walder, Esq.
Walder Hayden & Brogan
5 Becker Farm Road
Roseland, New Jersey 07068
Fax: (973) 992-1505

 
with a copy to:
 
Louis V. Aronson  II
P.O. Box 9
Oldwick, New Jersey 08858
and with a copy to:
Cole, Schotz, Meisel, Forman & Leonard, P.A.
Court Plaza North
25 Main Street, P.O. Box 800
Hackensack, NJ  07602-0800
Fax:  (201) 678-6325
Attn:  Alan Rubin, Esq.
 
If to Purchasers:
 
Zippo Manufacturing Company
33 Barbour Street
Bradford, Pennsylvania 16701-1973
Fax:  (814) 363-2530
Attn:  Gregory W. Booth, President and CEO
 
with a copy to:
 
Metz Lewis, LLC
11 Stanwix Street, 18th Floor
Pittsburgh, Pennsylvania 15222
Fax:           (412) 918-1199
Attn:  LeRoy L. Metz, II, Esq.
 
Notices shall be effective when so delivered personally, when a legible copy of
a facsimile transmission is received by the party to whom it was sent, one
Business Day after shipment by overnight courier or three (3) Business Days
after deposit in the United States mail with postage prepaid.
 


 
64

--------------------------------------------------------------------------------

 




 
Section 12.6             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT MIGHT INDICATE
THE APPLICABILITY OF THE LAWS OF ANY OTHER JURISDICTION.
 
Section 12.7              Publicity.  From and after the date hereof, no public
release or announcement concerning the transactions contemplated hereby shall be
issued by any party or any of their respective attorneys, accountants or
financial or other professional advisors without the prior consent of the other
parties hereto (which consent shall not be unreasonably withheld or delayed),
except as such release or announcement may be required by applicable Legal
Requirements, in which case the party required to make the release or
announcement shall allow the other party reasonable time to the extent
practicable to comment on such release or announcement in advance of such
issuance.  Nothing in this Section 12.7 shall prevent any party from
communicating with its stockholders, members, investors, or partners in the
Ordinary Course of Business or enforcing its rights hereunder.
 
Section 12.8             Parties in Interest.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and, except as set
forth in ARTICLE X, nothing in this Agreement, express or implied, is intended
to confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.
 
Section 12.9             Effect of Headings.  The descriptive headings contained
herein are for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 12.10           Consent to Jurisdiction; Waiver of Immunity and Service
of Process.  Each of the parties hereby irrevocably and unconditionally submits
to the non-exclusive personal jurisdiction of any State or Federal court sitting
in Allegheny or McKean Counties, Pennsylvania or Bergen or Essex Counties, New
Jersey over any suit, action or proceeding arising out of or relating to this
Agreement and each and every agreement and instrument contemplated hereby to
which it is or will be a party.  Each of the parties agrees that any process,
summons, notice or document sent by U.S. registered mail addressed to a party
shall be effective service of process for any action, suit or proceeding brought
against it in any such court.  Each of the parties irrevocably and
unconditionally waives any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Each of the parties agrees that a final judgment in any
such suit, action or proceeding brought in any such court shall be conclusive
and binding upon the parties and may be enforced
 


 
65

--------------------------------------------------------------------------------

 


in any other courts to whose jurisdiction a party is or may be subject, by suit
upon such judgment.
 
Section 12.11           WAIVER OF JURY TRIAL  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
Section 12.12           Expenses of Sale.  Except as otherwise provided herein,
all out-of-pocket costs and expenses incurred in connection with this Agreement,
the Related Agreements and the transactions contemplated hereby and thereby
including the fees and disbursements of counsel, accountants and other advisors,
shall be paid by the party incurring such costs and expenses.
 
Section 12.13           Further Assurances.  Each of the parties agrees (i) to
furnish upon request to each other such further information; (ii) to execute and
deliver to each other such other documents; and (iii) to do such other acts and
things necessary for the purposes of carrying out the intent of this Agreement
and the Related Agreements to which it is or will be a party.
 
Section 12.14           Disclosure Memorandum.  The Selling Companies, on the
one hand, and the Purchasers, on the other, has set forth certain information in
the Schedules of the Disclosure Memorandum, as applicable, in a section thereof
that corresponds to the Section or portion of a Section of this Agreement to
which it relates.  A matter set forth in one Schedule of the Disclosure
Memorandum need not be set forth in any other Schedule of the Disclosure
Memorandum so long as its relevance to such other Schedule of the Disclosure
Memorandum or Section of this Agreement is readily apparent on the face of the
information disclosed.  The parties acknowledge and agree that (i) the Schedules
of the Disclosure Memorandum may include certain items and information solely
for informational purposes for the convenience of Purchasers or the Selling
Companies and (ii) the disclosure by Purchasers or the Selling Companies of any
matter in the Schedules of the Disclosure Memorandum shall not be deemed to
constitute an acknowledgment by Purchasers or the Selling Companies that the
matter is required to be disclosed by the terms of this Agreement or that the
matter is material.  The disclosure by the Selling Companies of any information
or other matter on any Schedule of the Disclosure Memorandum qualifying the
representations and warranties made by Sellers in this Agreement and the Related
Agreements shall not in any way exculpate, limit or relieve any obligation or
liability (including any indemnification obligation) which the Selling Companies
have under any other provision of this Agreement or any Related Agreement or in
connection with a breach of this Agreement or any Related Agreement including
liability with respect to all Excluded Liabilities.
 


 
66

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be signed as of the date first written above individually or by their
respective officers or trustees, as the case may be, thereunto duly authorized.
 

 
RONSON CONSUMER PRODUCTS CORPORATION
                 
By:
 
/s/Joel Getzler
   
Name:
Joel Getzler
   
Title:
Chief Restructuring Officer
         
RONSON CORPORATION
         
By:
 
/s/Joel Getzler
   
Name:
Joel Getzler
   
Title:
Chief Restructuring Officer
         
RONSON CORPORATION OF CANADA, LTD
         
By:
 
/s/Joel Getzler
   
Name:
Joel Getzler
   
Title:
Chief Restructuring Officer
         
ZIPPO MANUFACTURING COMPANY
         
By:
 
/s/Gregory W. Booth
   
Name:
Gregory W. Booth
   
Title:
President & CEO
         
NOSNOR, INC.
         
By:
/s/Richard A. Roupe
   
Name:
Richard A. Roupe
   
Title:
President
         
For purposes of Section 7.12(c) only:
           
/s/Louis V. Aronson II
 
Louis V. Aronson II, individually



 
Signature Page to APA
 
 